Case 3:19-cv-07672-JCS Document 1-1 Filed 11/21/19 Page 1 of 50




                       Exhibit 1
       Case 3:19-cv-07672-JCS Document 1-1 Filed 11/21/19 Page 2 of 50

                                                                        Service of Process
                                                                        Transmittal
                                                                        10/22/2019
                                                                        CT Log Number 536489219
TO:      Jill M Calafiore, Rm 3A119A
         AT&T Corp.
         One AT&T Way-
         Bedminster, NJ 07921-

RE:      Process Served in Texas

FOR:     AT&T Inc. (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                   DAVID COTTRELL, Pltf. vs. AT&T INC., et al., Dfts.
DOCUMENT(S) SERVED:                Summons, Complaint, Declaration, Notice(s), Statement, Attachment(s)
COURT/AGENCY:                      Contra Costa County - Superior Court, CA
                                   Case # C1902167
NATURE OF ACTION:                  Class Action - Violation of Californias Consumer Legal Remedies Act
ON WHOM PROCESS WAS SERVED:        C T Corporation System, Dallas, TX
DATE AND HOUR OF SERVICE:          By Regular Mail on 10/22/2019 postmarked on 10/17/2019
JURISDICTION SERVED :              Texas
APPEARANCE OR ANSWER DUE:          Within 30 days after service (Document(s) may contain additional answer dates)
ATTORNEY(S) / SENDER(S):           Jeffrey Lewis
                                   Keller Rohrback L.L.P.
                                   300 Lakeside Drive, Suite 1000
                                   Oakland, CA 94612
                                   510-463-3900
ACTION ITEMS:                      CT has retained the current log, Retain Date: 10/23/2019, Expected Purge Date:
                                   11/02/2019

                                   Image SOP

                                   Email Notification, Jill M Calafiore jcalafiore@att.com

SIGNED:                            C T Corporation System
ADDRESS:                           1999 Bryan St Ste 900
                                   Dallas, TX 75201-3140
For Questions:                     877-564-7529
                                   MajorAccountTeam2@wolterskluwer.com




                                                                        Page 1 of 1 / DC
                                                                        Information displayed on this transmittal is for CT
                                                                        Corporation's record keeping purposes only and is provided to
                                                                        the recipient for quick reference. This information does not
                                                                        constitute a legal opinion as to the nature of action, the
                                                                        amount of damages, the answer date, or any information
                                                                        contained in the documents themselves. Recipient is
                                                                        responsible for interpreting said documents and for taking
                                                                        appropriate action. Signatures on certified mail receipts
                                                                        confirm receipt of package only, not contents.
V Sr.
        f   •

                Case 3:19-cv-07672-JCS Document 1-1 Filed 11/21/19 Page 3 of 50
                                                                                          r.:,       U.S. POSTAGE » Pitney bowes   ,
                                                                                                                     /


                                                                                      i               ZIP 98101
                                                                                                 lip 02 1W      $ 001.75°
                                                                                                 die. 0001397961 OCT. 17. 2019




                                KELLER ROHRBACK L.L.P.
                                                                                  i
                                   1201 Third Avenue, Suite 3200
                                      Seattle, WA 98101-3052                      i

                                                                   32 893-2 DM:



                                                                                  ;
                                                                                  !

                                 AT&T Inc.
                                 c/o C T Corporation System                       ;
                                 350 North St. Paul Street
                                 Dallas, TX 75201


                                                                                  ;
                      Case 3:19-cv-07672-JCS Document 1-1 Filed 11/21/19 Page 4 of 50



                                                                                                                                                       SUM-100
                                           SUMMONS                                                                             FOP COURT USE ONLY
                                                                                                                           (SOLOPARA USODELA CORTE)
                                   (CITACION JUDICIAL)
 NOTICE TO DEFENDANT:
 (AVISO AL DEMANDADO):
                                                                                                                                    1 L IQ)
 AT&T Inc., Pacific Bell Co., and DirecTV, LLC                                                                                        OCT \ 6 20$
                                                                                                                                   K. bi«b;
                                                                                                                                  euPgjoRXgugr^coBTA
 YOU ARE BEING SUED BY PLAINTIFF:
                                                                                                                                                DOpu*V C-W*
 (LO ESTA DEMANDANDO EL DEMANDANTE):                                                                       \.             BV.             u.

 David Cottrell
  NOTICE! You have been sued. The court may decide against you without your being heard unless yourespond within 30 days. Read the Information
  below.
    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
 served on the plaintiff. A letter or phone call will not protect you. Your written response must be In proper legal form if you want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and more Information at the California Courts
 Online Self-Help Center (www.Gourtlnfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the
 court clerk for a fee waiver form. If you do not fie your response on time, you may lose the case by default, and your wages, money, and property may
 be taken without further warning from the court.
    There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
 referral service. If you cannot afford an attorney, you may be eligible for free legal sendees from a nonprofit legal services program. You can locate
 these nonprofit groups at the California Legal Services Web site [www.tawhelpcalitomie.org), the California Courts Online Self-Help Center
 {www.courtinto.ca.gov/seltoelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 lAVISOI Lo han demandado. SI no responde dentro de 30 dlas, la code puede decldlr en su contra sin escuchar su version. Lea la Intormaciin a
 continuation.
    Tiene 30 DlAS DE CALENDARIO despuOs de qua le entreguen esta dtadOn y papeles legates para presentar una respuesta por escrito en esta
 code y /racer que se entregue una copia al demandants. Una carta o una llamada teletonlca no lo protegen. Su respuesta por escrito tiene quo estar
 en tormato legal corracto si desea que pnocesen su caso en la code. Es posible que haya un formulario que usted pueda usar para su respuesta.
 Puede encontrar estos formularios de la code y mis InformaclOn en el Centro de Ayuda de las Codes de California (www.sucode.ca.gov), en la
 biblioteca de leyes de su condado o en la code que le quede mis cerca. Si no puede pagarla cuota de presentaciOn, pida aI secretario de la code que
 le d6 un formulario de exendOn de pago de cuotas. SI no presents su respuesta a tiempo, puede perder el caso por Incumplimiento y la code le podri
 quitar su sueldo, dinero y bienes sin m6s advedenda.
    Hay otros requisites legates. Es recomendable que llama a un abogado Inmedlatamente. Si no conoce a un abogado, puede llamar a un servido de
 remisiOn a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisites para obtener servicios legates gratuitos de un
 programs de servicios legates sin fines de lucro. Puede encontrar estos grupos sin lines de lucre en el sttio web de California Legal Services,
 (www.lawhelpcatifomla.org), en el Centro de Ayuda de las Codes de California, (www.sucode.ca.gov) oponlindosa en contacto con la code o el
 colegio de abogados locales. AVISO: Por ley, la code tiene derecho a redamar las cuotas y los costos exentos par Imponer un gravamen sobre
 cualquler recuperaddn de $10,000 6 mis de valor redblda mediante un acuerdo o una concesldn de arbitraje en un caso de derecho civil. Tiene que
 pagar el gravamen de la code antes de que la code pueda desechar el caso.
The name and address of the court is:                                                                    <0S| jgpMBCaso):
(El nombre y direccidn de la code es) ; Contra Costa County Superior Court
725 Court Street
Martinez, CA 94553
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is: (El nombre, la direction y el numero
de telOfono del abogado del demandante, o del demandante que no tiene abogado, es):
Benjamin Gould, Keller Rohrback LLP, 1201 Third Avenue, Suite 3200, Seattle, WA 98101 (206) 623-1900
DATE:                                                                                    Clerk, by                                                    .Deputy
                          OCT 1 6 2019
(Fecha)_________________________________________________________________       (Secretario)      B. POOL                                              (Adjunto)
 (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para pmeba de entrega de esta citation use el formulario Proof of Service of Summons, (POS-010).)
  [SEAL]
                                  NOTICE TO THE PERSON SERVED: You are served
                                  1. I    l as an individual defendant
                                  2. |    | as the person sued under the fictitious name of (specifyf.
                                      3. □□ on behalf of (specify): AT&T Inc.
                                           under:| xl CCP416.10(corporation)                                   □3 CCP 416.60 (minor)
                                                 |  | CCP 416.20 (defunct corporation)                     |      | CCP 416.70 (conservatee)
                                                   |   | CCP 416.40 (association or partnership)           |      l CCP 416.90 (authorized person)
                                                   |    | other (specify):
                                      4.   j    | by personal delivery on (date)                                                                         POOT 1 Of 1
Form Adopted for Mandatory Use
Judicial Council of California
                                                                      SUMMONS                                                   Code of CM! Procedure §§ 412,20,465
                                                                                                                                                  www.coujts.ca.ffov
SUM-100 (Rev. July 1,2009]
5                Case 3:19-cv-07672-JCS Document 1-1 Filed 11/21/19 Page 5 of 50
                                                               /■       ‘




         1
                           J                                                      =3    J L
             KELLER ROHRBACK L.L.P.
             Jeffrey Lewis (SB No. 66587)                                               OCT 1 6 2019
         2                                                          \
             Benjamin Gould (SB No. 250630)                                                                    URT
                                                                                                                NlA


      3      300 Lakeside Drive, Suite 1000                                     &V.
                                                                                         ©'   Ovputy fiiatiT

             Oakland, CA 94612 -
     4       (510) 463-3900, Fax (510) 463-3901
             jlewis@kellerrohrback.com                                                 THIS CASfJS ASSIGNED
         5   bgould@kellerrohrback.com                                                 TO DEPT      OR ALL
                                                                                             PURPOSES
             Attorneys for Plaintiff          /
     6

     7
                                                                                         SUMMONS ISSUED
     8                     IN THE SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                IN AND FOR THE COUNTY OF CONTRA COSTA
     9
                               r"
    10
             DAVID COTTRELL,                                  No.
    11
                                                  Plaintiff   CLASS ACTION COMPLAINT
    12
                     v.                                       DEMAND FOR JURY TRIAL
    13
             AT&T INC., PACIFIC BELL CO., and
    14       DIRECTV, LLC,
    15
                                            Defendants.
    16
    17
    18
                 1
    19
    20
    21-
    22
    23
             /
    24
    25
                                                                            )
    26
    27                                                                  /
                                                                                                                      J
    28
             Case 3:19-cv-07672-JCS Document 1-1 Filed 11/21/19 Page 6 of 50




 1                                               TABLE OF CONTENTS
 2   I.      INTRODUCTION                                                                                                            1
 3           JURISDICTION AND VENUE                                                                                                  4
     II.
 4
     III.    PARTIES                                                                                                                 4
 5
     IV.     FACTUAL ALLEGATIONS                                                                                                     5
 6
             A.        AT&T’s Practice of Opening or Activating Unauthorized Accounts, Services,
 7                     and Products.................................................................................................. 5
 8           B.        AT&T’s Arbitration Provisions Violate California Law and Are
                       Unenforceable............................................................................                    12
 9
     V.      CLASS ACTION ALLEGATIONS                                                                                               16
10

11   VI.     CAUSES OF ACTION                                                                                                       19

12           FIRST CAUSE OF ACTION Asserted on Behalf of Plaintiff and the Class: Violation
                   of California’s Consumer Legal Remedies Act (Cal. Civ. Code § 1750 et seq.) '
13                                                                                           19
14           SECOND CAUSE OF ACTION Asserted on Behalf of Plaintiff and the Class:
                  Violations of California’s Unfair Competition Law (Cal Bus. & Prof. Code §
15
                  17200 et seq.)................ ....................................................................... ....... 21
16
             THIRD CAUSE OF ACTION Asserted on Behalf of Plaintiff and the Class:
17                Violations of California Consumer Records Act (Cal. Civ. Code § 1798.80 et
                  seq.)                                                                     22
18
             FOURTH CAUSE OF ACTION Asserted on Behalf of Plaintiff and the Class: Unjust
19                Enrichment                                                            24
20           FIFTH CAUSE OF ACTION Asserted on Behalf of Plaintiff and the Class:
21                 Conversion.......................................................................................            /.. 24

22           SIXTH CAUSE OF ACTION Asserted on Behalf of Plaintiff and the Class:
                  Declaratory Relief............................................................................                    25
23
     VII.    PRAYER FOR RELIEF                                                                                                      25
24
     VIII.   DEMAND FOR JURY TRIAL                                                                                                  26
25

26
27

28

                                                                         i
                                                 CLASS ACTION COMPLAINT
                                                                                                                                     %
             Case 3:19-cv-07672-JCS Document 1-1 Filed 11/21/19 Page 7 of 50




   1          Plaintiff David Cottrell brings this action on behalf of himself and all other similarly situated
   2
       individuals domiciled in the State of California against all Defendants named herein. Plaintiff seeks
   3
       a public injunction and other equitable relief, including restitution; invalidation of any unauthorized
   4
       AT&T accounts, services, or products; an accounting; and a declaratory judgment that AT&T’s
   5
       conduct violated California law.1 Plaintiff also demands trial by jury of all claims properly triable
   6
   7   thereby, and complains and alleges as follows:

   8   I.     INTRODUCTION
   9           1.     Across California, AT&T directly and through its subsidiaries—like Pacific Bell Co.
  10   and DirecTV, LLC (hereinafter “AT&T”)—is opening and charging its customers for unauthorized
  11
       accounts, services, and products.
  12
              2.      In September 2018, Plaintiff Cottrell, a California resident who lives in Contra Costa
  13
       County, expressly told multiple AT&T employees that he was not interested in opening the DirecTV
  14
, 15   Now2 account they were pushing on him when he called to discuss his AT&T U-verse cable service.

  16   Cottrell even complained to an AT&T supervisor about how aggressively the company tried to sign

  17   him up for the unwanted account. Months later, Cottrell was shocked to discover that AT&T had
  18   signed him up anyway and charged him hundreds of dollars—all for a DirecTV Now account he
  19
       didn’t want, didn’t authorize AT&T to open, and never used.
  20
              3.      AT&T customers and employees have been reporting similar misconduct across the
  21
       country. There have been reports from Hawaii, where AT&T employees attempted to blow the
  22

  23   whistle on AT&T’s practice of opening unauthorized accounts using customer credit card

  24
       i
 25      Plaintiff Cottrell reserves the right to amend the complaint to add claims for damages, in
         compliance with California’s Civil Code § 1782’s notice requirements.
 26    2 DirecTV Now is a streaming service that allows users to access live TV and On Demand titles,
 27
         “anytime, anywhere, all on your favorite devices,” such as smart phones, laptops, and tablet
         devices. Get More TV Freedom, AT&T TV NOW, https://www.atttvnow.com/ (last visited Oct. 3,
 28      2019).
                                                            1
                                            CLASS ACTION COMPLAINT
           Case 3:19-cv-07672-JCS Document 1-1 Filed 11/21/19 Page 8 of 50




 1   information. On information and belief, AT&T has also victimized its customers in Alaska, Oregon,
 2
     Arizona, Illinois, and North Carolina.
 3
            4.      Unfortunately, this kind of misconduct is nothing new for AT&T, which has a long
 4
     history of deceiving its customers and charging them for accounts, services, and products without
 5
     their knowledge and against their will. In 2014, AT&T agreed to a $105 million settlement with
 6
 7   federal and state investigators—including $80 million in consumer refunds—for illegal billing

 8   practices going back to 2009.3 The illegal billing practice at issue then, known as “mobile cramming,”
 9   occurred when “payments to third parties for special wireless services are added to phone bills and
10
     often go undetected by customers for months.”4 Tom Wheeler, then-chairman of the Federal
11
     Communications Commission, declared triumphantly: “It stops today for AT&T.”5 Wheeler and the
12                                                                                                            )
     FCC were overly optimistic. For at least the past two years, AT&T has boldly resumed similar
13
     misconduct. But whereas AT&T’s previous misconduct involved third parties, AT&T now merely
14

15   uses its own subsidiaries, like DirecTV, which AT&T acquired in 2014.6

16          5.      AT&T shareholders recently alleged, in a securities fraud class action, that AT&T
17   artificially inflated its DirecTV Now subscriber numbers by fraudulently creating accounts for
18
     customers.7 These allegations, dating back to 2016 and possibly even earlier, name multiple AT&T
19
     executives as defendants and are based on information provided by 18 confidential witnesses—
20

21
22   3 Jim Puzzanghera, AT&T to Pay $105 Million to Settle “Mobile Cramming” Cases, L.A. Times
       (Oct. 8, 2014), https://www.latimes.com/business/la-fi-att-cramming-20141009-storv.html.
23   4 Id.
     5 Bill Donahue, AT&T Pays $105M To FTC, FCC, AGs Over Mobile Cramming, Law360 (Oct. 8, 2014),
24     https://www.law360.com/telecom/articles/585548/at-t-pavs-105m-to-ftc-fcc-ags-over-mobile-
25     cramming.
     6
       Thomas Gryta, AT&T Closes $49 Billion DirecTV Buy, Wall St. J. (July 24, 2015)
26     https://www.wsi.com/articles/at-t-closes-49-billion-directv-acquisition-1437766932.
     7 Rachel Sandler, AT&T Suedfor Allegedly Creating Fake DirecTV Now Accounts, Forbes (Sept. 16,
27     2019), https://www.forbes.com/sites/rachelsandler/2019/Q9/16/att-sued-for-inflating-subscriber-
       numbers-by-allegedly-creating-fake-directv-now-accounts/#7cf975981767.
28
                                                      2
                                      CLASS ACTION COMPLAINT
                                 )
                     Case 3:19-cv-07672-JCS Document 1-1 Filed 11/21/19 Page 9 of 50




          1   current and former AT&T employees from around the country, including California, and from all
          2
              levels within the company. AT&T employees report that AT&T set DirecTV Now sales quotas that
        ' 3
              “incentivized . . . aggressive and improper sales tactics,” and that employees felt “intense pressure”
          4
              to “sell” DirecTV Now accounts, and that this pressure resulted in sales associates resorting^to
          5
              “unnatural sales or flat out fraudulent” sales.8 These reports are likely just the tip of the iceberg of
          6
          7   AT&T’s recent misconduct, most of which likely stemmed from AT&T’s need to start turning a profit

          8   following the costly acquisitions of DirecTV and Time Warner in 2014 and 2016, which cost AT&T
          9   hundreds of billions of dollars.9
         10
                     6.      While AT&T is currently facing investor scrutiny and litigation for some of its
         11
              misconduct, AT&T has managed to avoid serious public inquiry from its customers. This lack of <■
         12
              public inquiry is not for lack of trying on the part of AT&T’s customers, as evidenced by theS' volume
    •    13
              of AT&T customer complaints. The likely reason these complaints have not led to a serious public
         14
         15   inquiry is AT&T’s robust arbitration provisions, to which it requires all its customers to submit, and

         16   which prohibit class actions and public injunctive relief. /
         17          7.      Under the terms of AT&T’s arbitration provisions, it is this Court’s task to determine
         18
              their scope and enforceability. And, thankfully for the people of California victimized by AT&T’s
         19                                                                                         j
              misconduct, AT&T’s arbitration provisions are unenforceable in this State. Under California law, any
        20
              contract that prohibits someone from seeking—and adjudicators from providing—public injunctive
        21
        22    relief is unenforceable as a matter of law. The majority of AT&T’s arbitration provisions, including

        23    the ones at issue for this litigation, bar public injunctive relief. Further, under the terms of AT&T’s

        24    various arbitration provisions, if a court finds the provision prohibiting public injunctive relief
        25
\       26
              8
                See Am. Consol. Class Action Compl. (“Sec. Compl.’’)    17, 206, 209, 211, Gross v. AT&T Inc.,
        27      No. 19-2892 (S.D.N.Y. Sept. 13, 2019), ECF No. 79.
              9 AT&T paid a reported $67.1 billion for DirecTV and $85.4 billion for Time Warner. Id. \^ 97, 124.
        28
                                                                3
                                                  CLASS ACTION COMPLAINT
           Case 3:19-cv-07672-JCS Document 1-1 Filed 11/21/19 Page 10 of 50




 1   unenforceable, the provision as a whole is null and void.
 2          8.      This Court should find that AT&T’s arbitration provisions are unenforceable as a
 3
     matter of law and are null and void under their own terms. Consequently, Plaintiff Cottrell can bring
 4
     all of his claims against AT&T, related to its misconduct in opening or activating unauthorized
 5
     accounts, services, or products, in this Court. These include not only his individual claims for public
 6
 7   injunctive relief and declaratory relief, but also his class claims on behalf of his fellow AT&T

 8   customers domiciled in the State of California.
 9   II.    JURISDICTION AND VENUE
10          9.      Jurisdiction and venue are proper in this Court because Plaintiff at all relevant times
11
     lived and was an AT&T customer in Contra Costa County and because the actions giving rise to
12
     Plaintiffs claims occurred and continue to occur in this County.
13
     m.     PARTIES
14
             10.    Plaintiff David Cottrell is a citizen of California who resides in Contra Costa County,
15
16   During the relevant time period, he was, on information and belief, an AT&T customer who

17   maintained an AT&T U-verse cable-service account with AT&T, likely through AT&T subsidiary,
18   Pacific Bell Co., the AT&T cable service provider for the State of California.
19
             11.    Defendant AT&T Inc. is a Delaware corporation with its principal place of business
20
     in Dallas, Texas. AT&T Inc., through its subsidiaries and affiliates—such as Pacific Bell Co. and
21
     DirecTV, LLC—provides local and long-distance phone services, wireless and data communications,
22

23   internet access, and IP-based and satellite television. AT&T’s “entertainment division” (a.k.a.

24   “Xandr”), which on information and belief was responsible for implementing and monitoring the

25   implementation of AT&T’s DirecTV Now application, is located in El Segundo, California.10
26
27   10 See Get a Peek Inside AT&T Entertainment Group’s El Segundo, CA Headquarters, AT&T Careers,
       https://www.att.iobs/article-att-entertainment-group-headquarters (last visited Oct. 3,, 2019).
28
                                                       4
                                      CLASS ACTION COMPLAINT
             Case 3:19-cv-07672-JCS Document 1-1 Filed 11/21/19 Page 11 of 50




  1            12.     Defendant Pacific Bell Co., a.k.a. AT&T California, is a California corporation with
  2    its principal place of business in San Francisco, California. Pacific Bell Co. is a subsidiary of AT&T
  3‘
       Inc. that provides telecommunication services, including broadband services such as AT&T U-verse,
  4
       to California residents like Plaintiff Cottrell.
  5
               13.     DirecTV, LLC is a California corporation. On information and belief, DirecTV’s
  6

  7    principal place of business is in El Segundo, California. DirecTV, LLC is a subsidiary of AT&T Inc.

  8    and provides visual and textual television programs on a subscription or fee basis, including streaming

  9    services like DirecTV Now. DirecTV, LLC is also located in El Segundo, California.
 10                                                          r
               14.     Each Defendant is a “person” within the meaning of the California Business and
 11
       Professional Code § 17201.
 12
               15.     Collectively, the Defendants are referred to herein as “AT&T.”
 13
       IV.     FACTUAL ALLEGATIONS
 14

 15    A.      AT&T’s Practice of Opening or Activating Unauthorized Accounts, Services, and
               Products
 16
               16.     AT&T opens unauthorized accounts, services, and products simply but cunningly. An
 17                            j


       AT&T employee or agent signs the customer up for an account or activates a service or product on
 18
       his or her behalf, without the customer’s permission or knowledge, using the customer’s credit card
 19

 20    information—which AT&T already has. Then—either initially or eventually—AT&T charges the

-21- 'customer for the account;-service,-or product without his or her knowledge.-That is what happened to—

 22    Plaintiff Cottrell in California. AT&T opened an unauthorized DirecTV Now account in his name,
 23
       using his credit card, and charged him for the account for six months before he finally discovered the
 24
       deception. AT&T customers have reported similar practices in Alaska,?Arizona, Oregon, Illinois, and
 25
       North Carolina. According to a 2018 news article, AT&T also perpetrated a similar scheme on its
 26

 27    customers in the state of Hawaii, where, according to an AT&T employee who wished to remain

 28
                                                     5
                                          CLASS ACTION COMPLAINT
           Case 3:19-cv-07672-JCS Document 1-1 Filed 11/21/19 Page 12 of 50




 1   anonymous, “some customers [did] not catch the charges for up to seven months. „11
 2          17.     It often takes AT&T’s customers months
                                                     >
                                                           to discover that AT&T has opened and
 3
     charged them for unauthorized accounts, services, or products. It takes time, after all, for people to
 4
     find things they aren’t looking for, like accounts they didn’t sign up for or services and products of
 5
     which they’re not aware.
 6
 7          18.     Plaintiff Cottrell first discovered that AT&T had opened and charged him for an

 8   unauthorized DirecTV Now account in March 2019, six months and hundreds of dollars after AT&T
 9   initially opened and charged him for the unauthorized DirecTV Now account.
10
            19.     As of September 2018, Cottrell had been using AT&T’s U-verse broadband internet
11
     service for about four years. Cottrell had grown concerned about the cost of AT&T’s U-verse service
12
     generally, so he decided to call AT&T to see if AT&T had any promotions that would lower the cost
13
     for the service. Cottrell was put in touch with an AT&T customer service agent. Almost immediately,
14
15   the customer service agent began pitching DirecTV Now to Cottrell, who repeatedly and adamantly

16   said that he was not interested. Eventually, Cottrell got so frustrated that he demanded to talk to an
17   AT&T supervisor, who did not tell him why an AT&T customer service agent had made such a strong
18
     sales pitch for DirecTV Now, but apologized for the conduct and supposedly secured Cottrell a
19
     discount on his AT&T U-verse package. Cottrell ended the conversation firmly believing that he had
20
     not been signed up for a DirecTV Now account.
21
22          20.     Cottrell was shocked to discover, in March 2019, that he had been charged hundreds

23   of dollars for a DirecTV Now account that he clearly didn’t authorize. However, he did not discover

24   the hundreds of dollars in unauthorized charges on his AT&T bill, as one might expect. Instead, he
25

26   11 Austin Westfall, Hawaii AT&T Workers Say Company Urged Them to Use Unethical Tactics -
       and Then Fired Them, Hawaii News Now (Aug. 13, 2018),
27     https://www.hawaiinewsnow.com/storv/38480635/hawaii-att-workers-sav-companv-urged-them-to-
       use-unethical-tactics-and-then-fired-them/.
28
                                                   6
                                       CLASS ACTION COMPLAINT
           Case 3:19-cv-07672-JCS Document 1-1 Filed 11/21/19 Page 13 of 50




 1   discovered the unauthorized DirecTV Now charges on his Bank of America Visa bill. But discovering
 2   the unauthorized charges was only the beginning of the battle—it took Cottrell two months to finally
 3
     cancel the unauthorized account and get reimbursed for the approximately $400 in unauthorized
 4
     charges.
'5
            21.     Neither AT&T nor DirecTV ever reimbursed Cottrell for the approximately $400 he
 6
 7   was charged for a DirecTV Now account that he never authorized, and that AT&T opened against his

 8   will. Instead, Cottrell had to cancel multiple credit cards to finally get the charges to stop appearing.
 9   Ultimately, it was Bank of America’s fraud department that reimbursed Cottrell for the unauthorized
10
     charges. But this reimbursement didn’t come from'•the actual perpetrator—AT&T—and did not
11
     compensate Cottrell for the time and energy he was forced to spend closing the unauthorized AT&T
12
     account. Nor did the reimbursement from his bank explain why AT&T did what it did or how many
13
     other AT&T customers have been victimized by similar misconduct.
14
15          22.     Unfortunately, on information and belief, AT&T has perpetrated similar wrongs

16   against thousands of its customers across the State of California and the country.
17          23.     A married Oregon couple discovered in January 2019 that they had been signed up
18
     and charged for an unauthorized DirecTV Now account despite stating that they weren’t interested.
19
     This occurred after they called AT&T to change the husband’s data plan. The wife was subjected to
20
     an intense sales pitch for DirecTV Now—a sales pitch she had declined. It took nearly six months to
21
22   discover they had been improperly signed up for an account, and a month to finally get someone at

23   AT&T to cancel the unauthorized account. AT&T refunded only one month of the five months of

24   unauthorized charges.
25          24.     In North Carolina, “msparish”—likely an AT&T customer—posted the following
26
27

28
                                                       7
                                       CLASS ACTION COMPLAINT
           Case 3:19-cv-07672-JCS Document 1-1 Filed 11/21/19 Page 14 of 50




 1                                                                                                 V
     complaint on an AT&T-run internet forum in February 2019:12
 2          Directv Now continues to withdraw money from my account although stop payment was
 3          made by my bank and debit card was changed. I never signed up with Directv Now. I am
            baffled how payment information was received. The phone number provided is bogus. I
 4          signed up in June with Direct Tv/AT&T. Neither of them is willing to help resolve issue
            (see link https://www.attsavings.com/directv/directv-now'). Can someone recommend how
 5          to correct problem?
 6          Another likely AT&T customer—“beww357,” from Wyoming—responded to msparish’s
 7
     post by writing, “As for how they got the payment information, been to an AT&T store recently?”13
 8
     This suggests that AT&T’s customers believe that the place where AT&T likely got msparish’s or
 9
     any customer’s credit card information to open an unauthorized account was at an AT&T store. This
10
11   belief is consistent with AT&T’s reported misconduct in Hawaii, as reported by former AT&T

12   employees, and consistent with the allegations in the securities fraud class action recently filed in

13   New York.
14          25.     According to a June 2018 news article, former AT&T employees at various AT&T
15
     stores in Hawaii reported that AT&T store managers encouraged store employees to use “unethical
16
     sales tactics” to sell “trial” DirecTV Now subscriptions, and then hypocritically fired the employees
17
     for doing so.14 One former employee, who wished to remain anonymous, said that “[t]hese customers
18                                                                                             s


19   are seeing charges on their statements that they have no clue what it is, but managers are forcing us

20   to do it because they need to meet their quotas.”15 According to the article, AT&T stores and managers
21   pressured employees to sign people up for DirecTV Now accounts because they were a ranked and
22
     important sales metric: DirecTV Now accounts generate more profits for AT&T and their stores
23

24

25   12 Unauthorized Charges by Direct Now, AT&T Community Forums (Feb. 12, 2019),
       https://forums.att.com/t5/DIRECTV-NOW-Account-Billing/Unauthorized-charges-bv-Direct-
26     Now/td-p/5806181 (sic throughout).
     13 Id.
27   14 See supra note 11.
     15 Id.
28
                                                      8
                                      CLASS ACTION COMPLAINT
                Case 3:19-cv-07672-JCS Document 1-1 Filed 11/21/19 Page 15 of 50




     1    because they generate larger profit margins than, for example, cell phones, which “do not pull a large
     2    profit for AT&T stores.”16 Also, AT&T executives were under pressure to justify and turn a profit
     3
          following AT&T’s expensive acquisitions of DirecTV and Time Warner.
     4
                 26.     Another former employee, Abraham Buonya,17 said that “[t]he managers basically
     5
          encouraged us and informed us of how to manipulate sales.”18 According to Mr. Buonya, one of the
     6
     7    manipulative sales practices encouraged by management involved AT&T sales representatives

     8    signing people up for supposedly free “trials” of DirecTV Now and offering to cancel the account
     9    before it turned into a regular subscription that began charging the customer. Unfortunately for
    10
          AT&T’s customers, the sales reps would then let some of the trials “slip[] through the cracks,” “which
    11
          meant customers would be charged for months of DirecTV Now service. 5519 Another AT&T
    12
          employee, who wished to remain anonymous, said he had “seen some customers not catch the charges
    13
          for up to seven months.”20
    14
    15           27.     According to the same 2018 news article, it is also likely that AT&T sales reps opened

    16    multiple unauthorized DirecTV Now accounts on behalf of unknowing AT&T customers, using the
    17    customers’ credit cards. According to another AT&T store employee, who wished to remain
    18                          /
          anonymous, “My manager picked up my [work] iPad, which was signed in under me, made a fake
.   19
          email and then activated a DirecTV Now subscription on that email and then said if I can do it, here
    20
          you go, you can do the next one.”21                               r
    21
    22           28.     AT&T responded to the investigation that prompted the above news article by firing

    23    a few store-level employees, reimbursing a handful of customers, and asserting that AT&T had taken

    24

    25.   16 Id.
          17 Prior to being fired, Mr. Buonya was AT&T’s “top salesman in the state for two years.” Id.
    26    18 Id.
          19 Id.
    27    20 Id.
          21 Id.
    28
                                                        9
                                           CLASS ACTION COMPLAINT
            Case 3:19-cv-07672-JCS Document 1-1 Filed 11/21/19 Page 16 of 50




 1    ‘“appropriate action. »»22 While such “appropriate action” may have fixed things in Hawaii, it does
 2
      not fully account for AT&T and its employees’ misconduct or the alleged pressure from management
 3
      to hit sales quotas by signing people up for multiple unauthorized accounts. Nor did AT&T’s
 4
      “appropriate action” do anything for the AT&T customers in California who were similarly
 5
      victimized by AT&T’s practice of opening unauthorized accounts and services.
 6
 7           29.    More recently, AT&T shareholders brought a securities fraud class action against

 8    AT&T alleging that AT&T artificially inflated its DirecTV Now subscription numbers and defrauded
 9    investors. The allegations in that complaint, which are based on public statements by AT&T
10
      executives and the assertions of 18 confidential witnesses, shed light on the motives for AT&T’s
11
      rampant misconduct.
12
             30.    What motivated AT&T’s misconduct in Hawaii, California, and beyond? AT&T’s
13
      need to appease its shareholders following two very expensive acquisitions. In 2014, AT&T spent
14
15    $67.1 billion to acquire a struggling satellite TV provider, DirecTV. In 2016, AT&T spent $85.4

16    billion to acquire media giant Time Warner. As a result, AT&T began 2016 as the second most
17    indebted company listed on the S&P 500. AT&T’s justification for these two very expensive
18
      acquisitions was DirecTV Now.
19
             31.    On October 25, 2016—three days after AT&T announced the expensive Time Warner
20
     . acquisition—AT&T’s CEO, Randall L. Stephenson, made it clear that the acquisition of Time Warner
21
22    was “about” launching DirecTV Now, which would be a “game changer” for AT&T and the

23    marketplace.23'

24           32.    DirecTV Now would allow users to download an application onto their smart phone
25   or tablet device that would allow the user to “stream” live TV, as well as on-demand “premium”
26
27   22 Id.
     23 Sec. Compl. ^ 125.
28
                                                 10
                                      CLASS ACTION COMPLAINT
               Case 3:19-cv-07672-JCS Document 1-1 Filed 11/21/19 Page 17 of 50

                                                  7




     1   content like HBO. This meant that users didn’t need to buy—and AT&T didn’t need to provide—
     2   expensive cable or satellite equipment. And this would be a- “game changer” for AT&T and its
     3
         subsidiaries because it would allow AT&T to pursue a reported “20 million” consumers that AT&T
     4
         and DirecTV had lost over the years.24
     5
                 33.     But DirecTV Now didn’t turn out to be the “game changer” that Stephenson
                                                                                               . <
                                                                                                   had hoped
     6
     7   for. And rather than focus on improving the quality or lowering the price of the product to drive

     8   subscriptions, AT&T focused on sales—effectively sacrificing its customers to appease its shareholders
     9           34.     AT&T employees allege that AT&T set DirecTV Now sales quotas that “incentivized
    10                                              'l, that there was an “extraordinary amount of pressure on
         . . . aggressive and improper sales tactics,”
    11
         [AT&T] employees to push sales of DirecTV Now,” and that this pressure resulted in sales associates
    12
         resorting to “unnatural sales or flat-out fraudulent” sales.25
    13
                                      7)
                 35.     One AT&T employee reported that he was “taught to manipulate” sales of DirecTV
    14
    15   Now when activating new mobile phones for customers.26 According to this employee, when a

    16   wireless customer would come into the store to upgrade his or her phone and get a new one, the
    17   customer traditionally had to pay an “activation fee.”27 After the launch of DirecTV Now, the
    18
         employee and his colleagues were taught'to convert the activation fee into up to three subscriptions
    19
         of DirecTV Now and covertly waive the activation fee.28 A customer that upgraded his or her phone
    20
         was thereby subscribed, without authorization, to DirecTV Now.
    21
    22           36.    Another AT&T employee reported that the employees would try to pitch DirecTV
                                                                                         V
    23   Now, but it was a “very hard sell,” and that sometimes the customer would say that he or she did not

    24                                                      r-
    25
         24 Id
    26   25 See id ffl 17, 206, 209,211.
         26 Id t 171.
    27   21 Id.
         2SId.
    28
                                                      11
)                                          CLASS ACTION COMPLAINT


                                           j
                                i
           Case 3:19-cv-07672-JCS Document 1-1 Filed 11/21/19 Page 18 of 50




 1   want the product, but the employee would go ahead and add it to the account anyways, without telling
 2   the customer.29 Not surprisingly, AT&T customers would come back into the retail stores to complain
 3
     about charges related to these unauthorized accounts. This employee estimated that 40-50% of the
 4
     customers he dealt with in early 2017 were complaining about such charges.30
 5
             37.    Multiple AT&T employees in California reported similar misconduct.31 One AT&T
 6
 7   employee, a store manager in California, reported that there were other managers who were signing

 8   customers up for DirecTV without their knowledge.
 9           38.    While AT&T employees were busy opening and charging AT&T customers for these
10
     unauthorized DirecTV Now accounts; AT&T executives were reporting soaring subscription
11
     numbers to investors.32 At its peak in 2018, AT&T reported nearly 2 million DirecTV Now
12
     subscriptions.33 Hundreds of thousands of these subscriptions were likely unauthorized.
13
     B.      AT&T’s Arbitration Provisions Violate California Law and Are Unenforceable.
14
15           39.    AT&T’s arbitration provisions all violate California Jaw and are thereby

16   unenforceable against the citizens of California and/or anyone victimized by AT&T’s conduct within

17   the State.
18           40.    In McGill v. Citibank, N.A, 2 Cal. 5th 945 (2017), the California Supreme Court made
19
     it crystal clear that, in California, any contract provision requiring a person to waive his or her right
20
     to seek public injunctive relief is unenforceable as a matter of law. This rule—called the McGill
21
22
     29 Id. 1177.
23   30 Id. 1 178.
     31 Id. THf 81, 91, 196, 510.
24   32 Id Tf 31.
25   33 Also, AT&T executives have repeatedly bragged about just how much user and/or account-specific
       data they have, including who’s watching and what they’re watching. Id. 221, 222, 225, 226, 234,
26     381, 388; Georg Szalai, AT&T Executive on DirecTV Now’s First Six Months of “Disrupting the
       Market”, Hollywood Rep. (May 31, 2017), https://www.hollvwoodreporter.com/news/at-t-executive-
27     directv-nows-first-six-months-disrupting-market-1008351. This data can be used to easily identify
       which accounts were unauthorized.
28
                                                    12
                                      CLASS ACTION COMPLAINT
           Case 3:19-cv-07672-JCS Document 1-1 Filed 11/21/19 Page 19 of 50

 /



 1   Rule—was recently found by the Ninth Circuit to be consistent with both Supreme Court precedent
 2
     and the Federal Arbitration Act. See Blair v. Rent-A-Center, Inc., 928 F.3d 819 (9th Cir. 2019).
 3
             41.     AT&T’s arbitration provisions violate the McGill Rule .because they prohibit AT&T
 4
     customers from seeking—and the arbitrator from providing—public injunctive relief, i.e., injunctive
 5
     relief that extends beyond the individual, such as an accounting. Further, under the terms of those
 6
 7   agreements, if a court finds that the particular provision barring public injunctive relief is

 8   unenforceable, the entire arbitration provision is null and void.
 9           42.    Finally, this Court is free to determine the enforceability of AT&T’s arbitration
10
     provisions because, under their terms, “issues relating to the scope and enforceability of the
11
     arbitration provision are for the court to decide.”34                                       v
12
             43.    AT&T’s U-verse arbitration provision in its agreement with its customers, which is
13
14   the arbitration provision that Plaintiff Cottrell would be subject to, violates the McGill Rule because

15   it limits the possible injunctive relief to individual injunctive relief, thereby barring AT&T customers

16   from seeking—or the arbitrator from granting—public injunctive relief, such as restitution,
17   invalidation of unauthorized accounts or services, or an accounting. AT&T’s U-verse arbitration
18
     provision limits the available injunctive relief to merely individual injunctive relief as follows:35
19
            The arbitrator may award declaratory or injunctive relief only in favor of the individual party
20          seeking relief and only to the extent necessary to provide relief warranted by that party’s
            individual claim.                                                                „ .
21                              X

     This provision clearly violates the McGill Rule and is, therefore, unenforceable as a matter of law.
22

23          36.     Under the terms of AT&T’s U-verse arbitration provision, “if [the] specific provision

24   [limiting the available injunctive relief] is found to be unenforceable, then the entirety of this
25                                   l

26
     34 AT&T U-verse TV and AT&T Phone General Terms of Service § 1 l.c, AT&T (Jan. 2019),
27     https://www.att.com/legal/terms.uverseandphoneAttTermsOfService.html.
     35 Id. § 1 l.f (emphasis added).
28
                                                   13 .
                                      CLASS ACTION COMPLAINT
           Case 3:19-cv-07672-JCS Document 1-1 Filed 11/21/19 Page 20 of 50




 1   arbitration provision shall be null and void,”36 So, if this Court finds that the arbitration provision’s
 2   limitation on injunctive relief violates the McGill Rule and is therefore unenforceable, the arbitration
 3
     provision as a whole is null and void. Plaintiff Cottrell—who is bound by AT&T’s U-verse arbitration
 4
     provision—is therefore free to bring any and all disputes with and claims against AT&T in this court,
 5
     including not only his claims for public injunctive relief and declaratory relief, but also his other class
 6

 7   claims.

 8             44.    As it turns out, the majority of AT&T’s arbitration provisions also violate the McGill

 9   Rule, are unenforceable as a matter of law, and are null and void under their own terms:37
10
     AT&T                 Relevant       Who Decides           Arbitration               Entire Arbitration
11   Agreement            AT&T           Scope/Enforce­        Provision Prohibits       Provision Is Null
     Title and            Entities       ability of the        Public In junctive        and Void If
12   Service(s)                          Arbitration           Relief and Violates       Limitation on
                                         Provision             McGill                    Relief Is
13                                                                                       Unenforceable
     Wireless             AT&T           Court Decides:        Violates McGill:          Null and Void: “If
14
     Customer             Mobility       “issues relating      “The arbitrator may       this specific
15   Agreement            LLC and its    to the scope and      award declaratory         provision [2.2.6.] is
                          affiliates     enforceability of     or injunctive relief      found to be
16                                       the arbitration       only in favor of the      unenforceable, then
                                         provision are for     individual party          the entirety of this
17                                       the court to          seeking relief and        arbitration provision
18                                       decide”               only to the extent        shall be null and
                                         (§ 2.2.3.)            necessary to              void.” (§ 2.2.6.)
19                                                             provide relief
                                                               warranted by that
20                                                             party’s individual
                                                               claim” (§ 2.2.6.)
21
     DIRECTV              DIRECTV        Court Decides:        Violates McGill:          Null and Void: “If
22   Residential          and its        “issues relating      “The arbitrator may       this specific
     Customer             affiliates,    to the scope and      award declaratory         provision [8.2.6.] is
23   Agreement            subsidiaries   enforceability of     or injunctive relief      found to be
24   (digital satellite   and            the arbitration       only in favor of the      unenforceable, then
     entertainment)       employees      provision are for     individual party          the entirety of this
25                                                             seeking relief and        arbitration provision

26
     36 Id. (emphasis added).
27   37 Legal Policy Center, AT&T, https://www.att.com/legal/legal-policv-center.html (last visited Oct.
       4,2019).
28
                                                   14
                                    CLASS ACTION COMPLAINT
          Case 3:19-cv-07672-JCS Document 1-1 Filed 11/21/19 Page 21 of 50




 1   AT&T            Relevant       Who Decides         Arbitration            Entire Arbitration
     Agreement       AT&T           Scope/Ehforce-      Provision Prohibits    Provision Is Null
 2
     Title and       Entities       ability of the      Public Injunctive      and Void If
 3   Service! s)                    Arbitration         Relief and Violates    Limitation on
                                    Provision           McOUt                  Relief Is
 4                                                                             Unenforceable
                                    the court to        only to the extent     shall be null and
 5                                  decide”             necessary to           void.” (§ 8.2.6.)
                                    (§ 8.2.3.)          provide relief
 6
                                                        warranted by that
 7                                                      party’s individual
                                                        claim” (§ 8.2.6.)
 8
     AT&T Digital AT&T Digital      Court Decides:      Violates McGill:       Null and Void: “If
 9   Life Customer Life, Inc. and   “issues relating    “The arbitrator may    this specific
     Agreement     respective       to the scope and    award declaratory      provision [22.5.] is
10   Summary       subsidiaries,    enforceability of   or injunctive relief   found to be
     (home         affiliates,      the arbitration     only in favor of the   unenforceable, then
11   security)     agents,          provision are for   individual party       the entirety of this
                   employees,       the court to        seeking relief and     arbitration provision
12
                   predecessors     decide”             only to the extent     shall be null and
13                 in interest,     (§ 22.2.)           necessary to           void.” (§ 22.5.)
                   successors,                          provide relief
14                 and assigns.                         warranted by that
                                                        party’s individual
15                                                      claim” (§ 22.5.)
16   AT&T           AT&T            Court Decides:      Violates McGill:       Null and Void: “If
     ConnecTech     ConnecTech      “issues relating    “The arbitrator may    this specific
17   Terms of       services        to the scope and    award declaratory      provision [X.B.6.] is
     Service        including       enforceability of   or injunctive relief   found to be
18
     (home          Remote          the arbitration     only in favor of the   unenforceable, then
19   phone)         Support         provision are for   individual party       the entirety of this
                    Services        the court to        seeking relief and     arbitration provision
20                                  decide”             only to the extent     shall be null and
                                    (§ X.B.3.)          necessary to           void.” (§ X.B.6.)
21                                                      provide relief
22                                                      warranted by that
                                                        party’s individual
23                                                      claim” (§ X.B.6.)

24   AT&T Internet AT&T            Court Decides:       Violates McGill:       Null and Void: “If
     Terms of      provisioned     “issues relating     “The arbitrator may    this specific
25   Service       fixed location to the scope and      award declaratory      provision [13.fi] is
                   internet access enforceability of    or injunctive relief   found to be
26                 services        the arbitration      only in favor of the   unenforceable, then
                   including both provision are for     individual party       the entirety of this
27                 narrowband                           seeking relief and     arbitration provision
28
                                               15
                                    CLASS ACTION COMPLAINT
           Case 3:19-cv-07672-JCS Document 1-1 Filed 11/21/19 Page 22 of 50




 1   AT&T             Relevant          Who Decides          Arbitration                 Entire Arbitration
     Agreement        AT&T              Scope/Enforce­       Provision Prohibits         Provision Is Null
 2
     Title and        Entities          ability of the       Public Injunctive           and Void If
 3   Service(s)                         Arbitration          Relief and Violates         Limitation on
                                        Provision            McGill                      Relief Is
 4                                                                                       Unenforceable
                      and broadband the court to             only to the extent          shall be null and
 5                    internet access decide”                necessary to                void.” (§ 13.f.)
                      services        (§ 13.c.)              provide relief
 6
                                                             warranted by that
 7                                                           party’s individual
                                                             claim” (§ 13.f.)
 8
     AT&T Wi-Fi       AT&T              Court Decides:       Violates McGill:            Null and Void: “If
 9   Terms of         Wi-Fi             “issues relating     “The arbitrator may         this specific
     Service          Services          to the scope and     award declaratory           provision [6.] is
10                                      enforceability of    or injunctive relief        found to be
                                        the arbitration      only in favor of the        unenforceable, then
11                                      provision are for    individual party            the entirety of this
                                        the court to         seeking relief and          arbitration provision
12
                                        decide” (§3.)        only to the extent          shall be null and
13                                                           necessary to                void.” (§ 6.)
                                                             provide relief
14                                                           warranted by that
                                                             party’s individual
15                                                           claim” (§ 6.)
16
             Because AT&T’s arbitration provisions are all unenforceable under McGill and null and void
17
     under their own terms, Plaintiff Cottrell and other AT&T customers are free to bring all of their
18

19   individual and class claims in this Court.

20   V.      CLASS ACTION ALLEGATIONS
21           45.    This matter is brought by Plaintiff Cottrell on behalf of himself and those similarly
22
     situated, under California Code of Civil Procedure § 382, because there is a well-defined community
23
     of interest in the litigation, the parties are numerous, and it is impracticable to bring them all before
24
     the court.
25
             46.    The Class that Plaintiff seeks to represent is defined as follows:
26

27           All persons domiciled in the State of California for whom AT&T or an AT&T employee or
             agent opened or activated an unauthorized account, service, or product.
28
                                                  16
                                       CLASS ACTION COMPLAINT
            Case 3:19-cv-07672-JCS Document 1-1 Filed 11/21/19 Page 23 of 50




                                                                           /
  1           47.     Numerosity/Impracticability of Joinder: The members of the Class are so numerous
  2
      that joinder of all members would be impractical. The proposed Class likely contains thousands of
  3
      members, considering that AT&T was reporting a heavily inflated 2 million DirecTV Now
 4-
      subscribers as of December 20 1 8.38 The precise number of members can be ascertained through
  5
      discovery, which will include Defendants’ data records.
  6
  7           48.     Commonality and Predominance: There are common questions of law and fact that

  8   predominate over any questions affecting only individual members of the Class.
 9            49.     For Plaintiff Cottrell and the Class, the common legal and factual questions include,
10
      but are not limited to the following:
'll
                      A.      Whether, as a result of AT&T’s misconduct, Plaintiff Cottrell and the Class
12
              are entitled to declaratory and public injunctive relief, such as an accounting; and, if so, the
13
              nature of such relief;
14
15                    B.      Whether and how AT&T and its employees or agents engaged in unlawful

16           practices in to sign up its customers for unauthorized accounts or services;
17                    C.      Whether AT&T knew or should have known of its employees’ and.agents’                j



18                                                                    /
             unlawful practices;
19
                     D.       Whether and how AT&T pressured its employees and agents to open
20
             unauthorized accounts or services on behalf of its customers;
21
22                   E.       Whether AT&T omitted and concealed material facts from its communications
        t                                 \

23           and disclosures to Plaintiff Cottrell and the Class regarding the costs, benefits, and policies of

24           AT&T accounts and other services;
25                   F.       Whether AT&T engaged in unfair methods of competition, unconscionable
26
27
      38 Sec. Compl. If 31.
28
                                                   17
                                        CLASS ACTION COMPLAINT
            Case 3:19-cv-07672-JCS Document 1-1 Filed 11/21/19 Page 24 of 50




 1            acts or practices, and unfair or deceptive acts or practices with the sale of its accounts and
 2
              other services;
 3
                      G.        Whether AT&T violated California consumer protection statutes; and
 4
                      H.        Whether AT&T has been unjustly enriched or is liable for conversion.
 5
              50.     Typicality: The representative Plaintiffs claims, are typical of the claims of the
 6
 7    members of the Class. Plaintiff Cottrell and all the members of the Class have been injured by the

 8    same wrongful practices of AT&T. Plaintiff Cottrell’s claims arise from the same practices and course
 9    of conduct that give rise to the claims of the members of the Class and are based on the same legal
10
      theories.
11
              51.     Adequacy: Plaintiff Cottrell is a representative who will fully and adequately assert
12
      and protect the interests of the Class and has retained class counsel who are experienced and qualified
13
      in prosecuting class actions like this one, e.g., Jabbari. v. Wells Fargo & Co., No. 15-2159 (N.D.
14
15    Cal.), in which class counsel represented consumers against Wells Fargo related to Well Fargo’s

16    opening of unauthorized accounts. Neither Plaintiff Cottrell nor his attorneys have any interests
17    contrary to or in conflict with the Class.
18
              52.     Superiority: A class action is superior to all other available methods for the fair and
19
      efficient adjudication of this lawsuit, because individual litigation of the claims of all members of the
20
      Class is economically unfeasible and procedurally impracticable. Individual members of the Class do
21
22    not have a significant interest in individually controlling the prosecution of separate actions, and

23    individualized litigation would also result in varying, inconsistent, or contradictory judgments and

24    would magnify the delay and expense to all of the parties and the court system because of multiple
25    trials of the same factual and legal issues. In addition, AT&T has acted or refused to act on grounds
26-
      generally applicable to the Class and, as such, final injunctive relief, including public injunctive relief
27

28
                                                     18
                                          CLASS ACTION COMPLAINT
                                                                       ) of 50
               Case 3:19-cv-07672-JCS Document 1-1 Filed 11/21/19 Page 25




     1   under various California statutes, and/or corresponding declaratory relief with regard to the members
     2
         of the Class as a whole, is appropriate.
     3
                 53.        Plaintiff Cottrell and his counsel do not anticipate any difficulty in the management of
     4
         this litigation.
     5
                 54.        AT&T has, or has access to, addresses, phone numbers, e-mail addresses, and/or other
     6
     7   contact information for the members of the Class, which may be used for the purpose of providing

     8   notice of the pendency of this action.
     9   VI.     CAUSES OF ACTION
    10                                         FIRST CAUSE OF ACTION
    11                                Asserted on Behalf of Plaintiff and the Class:
                                 Violation of California’s Consumer Legal Remedies Act
    12                                        (Cal. Civ. Code § 1750 et seq.)

    13           55.        Plaintiff incorporates by reference, every prior and subsequent allegation of this

t   14   Complaint, as if fully restated here.
    15
                 56.        California’s Consumer Legal Remedies Act (“CLRA”), California Civil Code §
    16
         1761(d), protects consumers from “unfair or deceptive acts or practices.”
    17
                 57.        Plaintiff and the Class members are “consumers” within the meaning of the CLRA
    18
         insofar as Plaintiff and the Class members sought or acquired AT&T’s goods and/or services for
    19
    20   personal, family, or household purposes.

    21           58..__ AT&Tls.products,.merchandise,.and.services—including-its accounts—are—goods” —
    22   and/or “services” within the meaning of CLRA § 1761(a) and (b).
    23
                 59.        The transactions set forth in Plaintiff and Class members’ allegations against AT&T—
    24
         including both the transactions Plaintiff and Class members knew and did not know about—are
    25
         “transactions” within the meaning of CLRA § 1761(e).
    26
    27           60.        AT&T has violated and continues to violate CLRA § 1770(a)(9), (13), (14), (17), (18),

    28
                                                         19
                                              CLASS ACTION COMPLAINT

                                                                                         (
           Case 3:19-cv-07672-JCS Document 1-1 Filed 11/21/19 Page 26 of 50




 1   and (19) by, inter alia, “(9) Advertising goods or services with intent not to sell them as advertised. .
 2   .. (13) Making false or misleading statements of fact concerning reasons for, existence of, or amounts
 3
     of, price reductions. . . . (14) Representing that a transaction confers or involves rights, remedies, or
 4
     obligations that it does not have or involve, or that are prohibited by law. ... (17) Representing that
 5
     the consumer will receive a rebate, discount, or other economic benefit, if the earning of the benefit
 6
 7   is contingent on an event to occur subsequent to the consummation of the transaction. . . . (18)

 8   Misrepresenting the authority of a salesperson, representative, or agent to negotiate the final terms of

 9   a transaction with a consumer. ... (19) Inserting an unconscionable provision in the contract.”
10
            61.     AT&T’s misconduct alleged herein was and is continuing to be undertaken by AT&T
11
     with oppression, fraud, and/or malice, within the meaning of California Civil Code § 3294(c).
12
            62.     Plaintiff and Class members have been damaged by AT&T’s misconduct.
13
            63.     Unless enjoined and restrained by a court of law, AT&T will continue to commit the
14
15   violations alleged herein with respect to Plaintiff, Class members, and other members of the general

16   public in the State of California and beyond. Plaintiff therefore seeks a public injunction pursuant to
17   CLRA § 1780(a)(2):
18
                            1. Enjoining AT&T from committing future violations of thejCLRA;
19
                            2. Requiring AT&T to provide an accounting of all monies obtained from
20
                                AT&T’s California customers pursuant to the unauthorized accounts and
21
22                              services that AT&T opened and charged them for in violation of the CLRA

23                              during the applicable limitations period;

24                          3. Requiring AT&T to provide an accounting of all monies obtained from
25                              AT&T’s California customers pursuant to the unauthorized accounts and
26
                                services that AT&T opened and charged them for during the applicable
27
                                limitation periods;
28
                                                       20
                                       CLASS ACTION COMPLAINT
                  Case 3:19-cv-07672-JCS Document 1-1 Filed 11/21/19 Page 27 of 50




       1                            4. Requiring AT&T to give individualized notice to all AT&T’sCalifornia
       2                             -   customers ..whom AT&T victimized by opening and charging them for
       3
                                         unauthorized accounts or services, during the applicable limitations period
      4
                                         under the Consumers Legal Remedies Act and applicable California law,
       5
                                         including notice to each such customer of his or her rights under same
       6
       7                                 (including his or right to restitution of all monies paid to AT&T);

       8                            5. Requiring AT&T to provide individualized notice to each such customer V
      9                                  of the procedures available for enforcing the customer’s rights under the
     10
                                         CLRA; and
     11
                                    6. Establishing an effective monitoring mechanism to ensure AT&T’s
    ■ 12
                                         continued compliance with the terms of this injunction.
     13
                   64.       On behalf of himself and Class members, Plaintiff seeks restitution, attorneys’ fees,
t    14
     15    costs, and any other relief the Court deems proper as a result of AT&T’s violations of the CLRA.

     16                                       SECOND CAUSE OF ACTION
                                        Asserted on Behalf of Plaintiff and the Class:
     17                              Violations of California’s Unfair Competition Law
     18                                , (Cal Bus. & Prof. Code § 17200 etseq.)

     19            65.       Plaintiff incorporates by reference, every prior and subsequent allegation of this

     20    Complaint, as if fully restated here.
     21    __ _66._ .California’, s.Unfair Competition Law-(“UCL-),-California-Business-and-Professions—■
     22
           Code § 17200 et seq., protects both consumers and competitors by promoting fair competition in
    -23
           commercial markets for goods and services. California’s UCL is interpreted broadly and provides a
     24
           cause of action for any unlawful, unfair, or fraudulent business act or practice. Any unlawful, unfair,
     25
s
           or fraudulent business practice that causes injury to consumers falls within the ambit of California’s
     26
     27    UCL.
                         !
     28-
                                                         21
                                               CLASS ACTION COMPLAINT
           Case 3:19-cv-07672-JCS Document 1-1 Filed 11/21/19 Page 28 of 50




 1          67.     AT&T engages in substantial sales and marketing of its accounts, services, and
 2   products within the State of California.
 3
             68.    AT&T’s acts and practices, as described herein, constitute unlawful, fraudulent, or
 4
     unfair business practices, in that (1) AT&T’s uniform misconduct has a tendency to deceive Plaintiff
 5
     and Class members; (2) AT&T’s practices violate numerous statutes as described in this Complaint;
 6
 7   (3) any possible justification for AT&T’s misconduct is outweighed by the gravity of the

 8   consequences to Plaintiff and the Class members; and (4) AT&T’s misconduct is immoral, unethical,

 9   oppressive, unconscionable, and/or substantially injurious to Plaintiff and Class members.
10
             69.    AT&T’s unlawful, unfair, and fraudulent business acts and practices, as described
11
     above, include, but are not limited to, wrongfully opening accounts without customer authorization,
12
     starting services without customer approval or authorization, and using customers’ credit card
13
     information to pay for fees, costs, and other penalties related to accounts and services that AT&T
14
15   opened without the consent, knowledge, or authorization of Plaintiff and Class members.

16           70.    Plaintiff and Class members have been damaged by AT&T’s misconduct.
17           71.    Plaintiff re-asserts the public injunctive relief requested above, but under the UCL.
18
             72.    Plaintiff also requests attorneys’ fees, costs, and any other relief the Court deems
19
     proper as a result of AT&T’s violations of the UCL.
20
                                        THIRD CAUSE OF ACTION
21                              Asserted on Behalf of Plaintiff and the Class:
22                             Violations of California Consumer Records Act
                                       (Cal. Civ. Code § 1798.80 et seq.)
23
             73.    Plaintiff incorporates by reference, every prior and subsequent allegation of this
24
     Complaint, as if fully restated here.
25
             74.    AT&T is a “business” as defined by the California Consumer Records Act (“CCRA”),
26
27   California Civil Code § 1798.80(a).

28
                                                      22
                                       CLASS ACTION COMPLAINT
                          Case 3:19-cv-07672-JCS Document 1-1 Filed 11/21/19 Page 29 of 50




   i            1           75.    Plaintiff and Class members are all “individuals” as defined by CCRA § 1798.80(d)
                2
                    and a “customer” as defined by § 1798.80(c).
                3
                            76.    The information that AT&T used to open unauthorized accounts and services, as
                4                                                                                             i

                    alleged in this Complaint, was “personal information” as defined by CCRA §§ 1798.80(e) and
                5
                    1798.81.5(d), which includes “information that identifies, relates to, describes, or is capable of being
                6
                7   associated with, a particular individual, including, but not limited to, his or her name, signature, Social

                8   Security number, physical characteristics or description, address, telephone number, passport
                9   number, driver’s license or state identification card number, insurance policy number, education,
            10
                    employment, employment history, bank account number, credit card number, debit card
            11
                    number, or any other financial information, medical information, or health insurance information.”
           '12
                    (emphasis added).                                                                                             \
            13
                                                                                                                                      o
                           77.     AT&T’s misuse of that personal information to open or activate unauthorized
            14
           ' 15     accounts, services, products, or other “sales” was a “breach of the security system” as defined by
                                   N
            16      CCRA § 1798.82(g).
            17             78.     By failing to immediately notify all affected AT&T customers that their personal
            18
                    information had been misused to open or activate unauthorized accounts, services, or products, AT&T
       (    19
                    violated CCRA § 1798.82. AT&T’s failure to immediately notify customers of that misuse caused
            20
                    Plaintiff and Class members to suffer damages by, for example, forcing them to pay unauthorized
___^..21-
            22      charges.

            23             79.     Plaintiff re-asserts the public injunctive relief requested above, but under the CCRA.

            24             80.     Plaintiff also requests attorneys’ fees, costs, and any other relief the Court deems
                                                                       )
            25      proper as a result of AT&T’s violations of the CCRA.
            26
           "27                          t

            28
                                                                      23
                                                      CLASS ACTION COMPLAINT

            /                                                                               ■N
           Case 3:19-cv-07672-JCS Document 1-1 Filed 11/21/19 Page 30 of 50

                                             (


 1                                    FOURTH CAUSE OF ACTION
                                Asserted on Behalf of Plaintiff and the Class:
 2                                          Unjust Enrichment
 3
            81.     Plaintiff incorporates by reference, every prior and subsequent allegation of this
 4
     Complaint as if fully restated here.
 5
            82.     As a result of AT&T’s unlawful and deceptive actions described above, AT&T was
 6
     enriched at the expense of Plaintiff and the Class through the charges resulting from accounts,
 7

 8   products, and services that AT&T unlawfully and/or deceptively sold to or opened on behalf of

 9   customers.
10          83.     Under the circumstances, it would be against equity and good conscience to permit
11
     AT&T to retain the ill-gotten benefits that they received from Plaintiff and the Class, in light of the
12
     fact that AT&T used illegal, deceptive, and/or unfair practices to induce or force customers to open,
13
     purchase, and/or maintain AT&T accounts, services, and products. Thus, it would be unjust and
14
15   inequitable for AT&T to retain the benefit without restitution to Plaintiff and the Class for the monies

16   paid to AT&T as a result of the unfair, deceptive, and/or illegal practices.

17           84.    Further, AT&T’s wrongful charges to Plaintiff and Class members for accounts,
18   services, and products they did not authorize damaged Plaintiffs and Class members in an amount
19
     that can be identified through AT&T’s records.
20
                                       FIFTH CAUSE OF ACTION
21                              Asserted on Behalf of Plaintiff and the Class:
                                               Conversion
22

23           85.    Plaintiff incorporates by reference, every prior and subsequent allegation of this

24   Complaint, as if fully restated here.

25           86.    Plaintiff and Class members own and have the right to possess the money in their
26   checking, savings, and other accounts.
27

28
                                                       24
                                       CLASS ACTION COMPLAINT
               Case 3:19-cv-07672-JCS Document 1-1 Filed 11/21/19 Page 31 of 50




     1           87.      AT&T interfered with Plaintiffs and Class members’ possession of this money by
     2
         wrongfully charging Plaintiff and Class members for accounts, services, or products, despite the fact
     3
         that these accounts, services, and products were opened or activated without the consent, knowledge,
     4
         or authorization of Plaintiff and Class members.
     5                                                              \
                 88.      Plaintiff and Class members never consented to AT&T’s charges related to accounts,
     6
     7   services, and products that Plaintiff and Class members neither opened nor authorized.

     8                                      SIXTH CAUSE OF ACTION
                                     Asserted on Behalf of Plaintiff and the Class:
     9                                            Declaratory Relief
    10           89.      Plaintiff incorporates by reference, every prior allegation of this Complaint, as if fully
    11
         restated here.
    12
                 90.      California Code of Civil Procedure § 1060 et seq. provides that “[a]ny person
    13
         interested . . . under a contract, or who desires a declaration of his or her rights . . . with respect to
    14
    15   another, or in respect to, in, over, or upon property . .. may, in cases of actual controversy relating to

    16   the legal rights and duties of the respective parties, bring an original action ... in the superior court

    17   for a declaration of his or her rights . . . including a determination of any question of construction or
                                                                              f
    18   validity arising under the instrument or contract.”
    19
          1      91.      As described above, this Court has jurisdiction over this matter, and therefore may
    20
         declare the rights of Plaintiff and the Class.
    21
               . 92.      Plaintiff and the Class therefore seek an order declaring AT&T’s practice of opening
    22

    23   or activating unauthorized, services, or products is unlawful, and that AT&T is liable to Plaintiff and

    24   the Class for damages caused by that practice.
    25   VH.    PRAYER FOR RELIEF
    26          WHEREFORE, Plaintiff and Class members pray for relief as set forth below:
    27
                          A.     Certification of the action as a class action pursuant to California Code of Civil
    28
                                                            25
)                                           CLASS ACTION COMPLAINT

                                                                                                       J
           Case 3:19-cv-07672-JCS Document 1-1 Filed 11/21/19 Page 32 of 50




 1           Procedure § 382, and appointment of Plaintiff as Class Representative and his counsel of
 2           record as Class Counsel;
 3
                     B.        Declaration that AT&T’s conduct is unlawful;
 4
                     C.        Permanently enjoining AT&T from performing further unlawful acts as
 5
             alleged herein;
 6
 7                   D.        Public injunctive relief, including the invalidation of any unauthorized AT&T

 8           accounts, services, and products, and an accounting for same;
 9                   E.        Equitable relief in the form of restitution and/or disgorgement of all unlawful
10
             or illegal profits received by Defendants as a result of the unlawful conduct alleged herein;
11
                     F.        The costs of bringing this suit, including reasonable attorneys’ fees; and
12
                     G.        All other relief to which Plaintiff and Class members may be entitled at law or
13
             in equity.
14
15   VIII. DEMAND FOR JURY TRIAL

16          Plaintiff, on behalf of himself and all others similarly situated, hereby requests a jury trial on

17   any and all claims so triable.
18    DATED this 15th day of October, 2019.
19
                                                        KELLER ROHRBACK L.L.P.
20

21                                                      By:
                                                              Jeffrey Lewis (SB No. 66587)
22                                                            Benjamin Gould (SB No. 250630)
                                                              300 Lakeside Drive, Suite 1000
23
                                                              Oakland, CA 94612
24                                                            Phone: (510) 463-3900
                                                              Fax (510) 463-3901
25                                                            j lewis@kellerrohrback.com
                                                              bgould@kellerrohrback.com
26
27

28                                                 26
                                         CLASS ACTION COMPLAINT
                          Case 3:19-cv-07672-JCS
                                               i. Document 1-1 Filed 11/21/19
                                                                     i.       Page 33 of 50




                 I     KELLER ROHRBACK L.L.P.
                      Jeffrey Lewis (SB No. 66587)
                2

                3
                      Benjamin Gould (SB No. 250630)
                      300 Lakeside Drive, Suite 1000
                      Oakland, CA 94612
                                                                                                 ps l a
                4     (510) 463-3900                                                                    OCT 1 8 2019
                      jlewsi@kelIerrohrback.com
                5     bgould@kellen,ohrbaclc.com                                                         a-'cem,


                6
                7     Attorneys for Plaintiffs

                8                    IN THE SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                          IN AND FOR THE COUNTY OF CONTRA COSTA
                9
            10
                      DAVID COTTRELL,                                          No.
            11
                                                            ) Plaintiff,       DECLARATION OF DAVID
            12                                                                 COTTRELL
                             v.
            13
                     AT&T INC., PACIFIC BELL CO., and
            14       DIRECTV, LLC,
            15
                                       i                   Defendants.
           16
           17                I, David Cottrell, declare as follows under Code of Civil Procedure section 2015.5:
           18                        I am the plaintiff in this case and I reside at 4125 Chabot Street, Antioch, California,
           19        in Contra Costa County.
\
           20
                             2.      In September 2018, while residing at the above address, I was victimized by AT&T’s
    ----- 21-
                     practice of opening or activating unauthorized accounts, services, or products on behalf of its
           22
                     customers.
          23

          24                 3.     While residing at the above address, I called AT&T to discuss my AT&T U-verse

          25         account, only to have an AT&T sales representative repeatedly pitch a DirecTV Now account to me.
          26         I emphatically declined this offer.
          27                                                                                                                    r-
                            4.      Months later, 1 was shocked to discover that I was being charged for a DirecTV Now
          28
                                                                           1
                                                 DECLARATION OF DAVID COTTRELL
            Case 3:19-cv-07672-JCS Document 1-1 Filed 11/21/19 Page 34 of 50




 1    account.
 2           I declare under the penalty of perjury under the laws of the State of California that the
 3
      foregoing is true and correct, and that this declaration was executed on this       day of October
 4
      2019, at v jbtrt f          c. D              , California.
 5.

 6                                                   'avid Cottrell
 7

 8

 9
10
11
12
13
14
15
16
17
18
19
20

21
22

23

24

25
26
27

28
                                                      2
                                DECLARATION OF DAVID COTTRELL
    Case 3:19-cv-07672-JCS Document 1-1 Filed 11/21/19 Page 35 of 50




                           SUPERIOR COURT - MARTINEZ
                           COUNTY OF CONTRA COSTA
                           MARTINEZ, CA 94553

COTTRELL VS AT7T INC., ET AL.
                                             MSC19-02167
       NOTICE OF ASSIGNMENT TO DEPARTMENT THIRTY-NINE FOR CASE
                    MANAGEMENT DETERMINATION

  THIS FORM, A COPY OF THE NOTICE TO PLAINTIFFS, THE ADR INFORMATION
  SHEET, AND A BLANK CASE MANAGEMENT STATEMENT ARE TO BE SERVED
  UPON ALL OPPOSING PARTIES, ALL PARTIES SERVED WITH SUMMONS AND
  COMPLAINT/CROSS-COMPLAINT.

1. This matter has been assigned to Department 39, Judge E. Weil
presiding, for all purposes; Department 39 is designated as the
complex litigation department of the Court and as such (a) hears all
cases wherein a designation of complex case has been made and (b)
conducts hearings, in cases that this court determines, on a pre­
liminary basis may be complex, to determine whether the case should
remain in the complex litigation program.
2. All counsel, are required to appear in Dept. 39 on 12/18/19
   at 8:30 a.m.
      (a) If the case has been designated as complex, and no counter^
          designation has been^filed, the Court will hold its first
          case management conference at that time.
      (b) If the case has been assigned to Department 39 on a
          preliminary basis the Court will hold a hearing to determine
          if the matter is, or is not, complex,   If the matter is
          determined to be complex, the Court will then proceed with
          the first case management conference.

3. Each party shall file and serve a Case Management Conference
Statement five (5) days before this hearing and be prepared to
participate effectively in the Conference, including being thoroughly
familiar with the case and able to discuss the suitability of the case
for private mediation, arbitration or the use of a special master or
referee.
4. Prior to the conference counsel for plaintiff shall meet and confer
with counsel for each other party in an effort to precisely define the
the issues in the case, discuss the possiblity of early mediation, the
identities of possible other parties, and their respective plans for
discovery.

5. Until the time of the conference the following INTERIM ORDERS shall
be in effect:
 A. Plaintiff shall diligently proceed in locating and serving each
    and every defendant. It is the Court's intention that each party
    be served in sufficient time to have entered an appearance within
    the time allowed by law and to attend the first conference.
 B. All discovery shall be stayed excepting as all parties to the
    action might otherwise stipulate or the Court otherwise order.
 C. No party shall destroy any writing or other evidence in'its
    possession or under its control which bears in any way upon the
    matters which are the subject of this litigation.
 Case 3:19-cv-07672-JCS Document
                           • ..v 1-1 Filed 11/21/19 Page 36
                                                         <• of 50
                                                                    L.




D. Within the time for any party to file an answer or demurrer
   such party may alternatively file a notice of general appearance
   In such event the time for filing of an answer or demurrer
   shall be extended to twenty (20) days following the first
   conference unless the Court shall, at that time, set a different
   schedule.
E. Counsel for each party shall do a conflict check to determine
   whether such counsel might have a possible conflict of interest
   as to any present or contemplated future party.
                                 BY ORDER OF THE COURT




                                             J .
                        Case 3:19-cv-07672-JCS Document 1-1 Filed 11/21/19 Page 37 of 50
)
                        )




                                     Superior Court of California, County of Contra Costa

                                                  NOTICE TO DEFENDANTS
                                                In Unlimited Jurisdiction Civil Actions    .

     YOU ARE BEING SUED. The packet you have been served should contain:
          a.   The Summons
          b.   The Complaint
          c. . The Notice of Case Management (shows hearing date and time)
          d.   Blank: Case Management Statement (Judicial Council Form CM-110)
          e.   Blank: Stipulation and Order to Attend ADR and Delay First Case Management Conference
               90 Days (Local Court Form CV-655b)
          f.   Alternative Dispute Resolution(ADR) Information (Local Court Form CV-655c-INFO)
                               '

                                                     WHAT DO I DO NOW?
               You must:
                      1. Prepare your response YOU COULD LOSE;YOUR CASE—even before it is heard by
                         a judge or before you can defend yourself, if you do not prepare and file a response on
                         time. See the other side of this page for types of responses you can prepare.
                      2. Complete the Case Management Statement (CM-110)
                      3. File and serve your court papers on time Once your court forms are complete, you
                         must file 1 original and 2 copies of the forms at court. An adult who is NOT involved in
                         your case must serve one set of forms on the Plaintiff. If you were served in person you
                         must file your response in 30 days. If the server left a copy of the papers, with an adult
                         living at your home or an adult in charge at your work or you received a copy by mail you
                         must file your response in 40 days.
                      4. Prove you served your court papers on time by having your server complete a Proof
                         of Service, (Judicial Council form POS-040), that must be filed at the.court within 60 days.
                      5. Go to court on the date and time given in the Notice of Case Management Conference.
                    6. Consider trying to settle your case before trial If you and the other party to the case can
                       agree to use mediation, arbitration or neutral case evaluation, the Stipulation and Order
                       to Attend ADR and Delay First Case Management Conference 90 Days can be filed with               (
                       your other papers. For more information read the enclosed ADR information, visit
                  ~ ' Www.cc-c0urtsTorq7adf.~or emairadrweb@contracosta;courts~ ca.gov.                          —

        IMPORTANT! The court recommends consulting an attorney for all or part of your case. While you
        may represent yourself, lawsuits can be complicated, and the court cannot give you legal advice.


    COURT FEES: You must pay court fees the first time you file your papers. If you also file a motion, you must
    pay another fee. If you cannot afford the fees, you may ask the court to waive (allow you not to pay) fees.
    Use Judicial Council forms FW-001-INFO [information sheet]; FW-001 [application]; and FW-003 [order].


    COURT FORMS: Buy forms at the Law Library (1020 Ward Street, Martinez, CA) or download them for free
    at: www.courtinfo.ca.gov/forms/
                                                     \


    Civil - Info / Instructions
    CV-655d-INFO Rev. 8/16/16
                      Case 3:19-cv-07672-JCS Document 1-1 Filed 11/21/19 Page 38 of 50
                                                                         i.




                                                                                                                                          /

                                                                                                                                      f


                                                WHAT KIND OF RESPONSES CAN I FILE?
     1.    If you disagree with some or all of what the plaintiff says in the complaint because you believe, or
           know it is not true, you can file an ANSWER.                     •"
     2.    If you have a claim in the same case against the plaintiff, you may file a CROSS-COMPLAINT.
     3.    If you want to ask the court to do something on your behalf, you may file a MOTION (See TYPES OF
           MOTIONS below)



                                                   HOW DO I PREPARE AN ANSWER?
     There are two kinds of Answers you can use, depending on whether the Complaint was verified. You can tell if a
     Complaint is verified because it says "Verified Complaint” and/or has a signed oath on the last page.

     For complaints that are NOT verified:
                 Use Judicial Council form PLD-050 - General Denial

     For complaints that ARE verified:
                 a.     For personal injury, property damage, and wrongful death claims, use Judicial Council PLD-PI-003
                        (do not check number 2).
                 b.     For contract claims, use Judicial Council PLD-C-010 (do not check number 3a).
                 c.     Be sure to deny every claim with which you disagree. For example, you might write: “I believe, or know,
                        that the information in paragraph #_is untrue/incorrect." Continue your list until you have addressed
                        each paragraph in the Complaint.

     NOTE: The Judicial Council Answer forms have spaces for your affirmative defenses. Be sure to include them or you
     may not be able to use them later. To find out what your affirmative defenses might be, go to the law library and ask
     the librarian to help you find the information you need.

     If you want to file a Cross-Complaint, you must do so at the same time you file the Answer.                      -s          \
                 a.     For a personal injury, property damage, and/or wrongful death Cross-Complaint, use Judicial Council form
                        PLD-PI-002.
                 b.     For a contract Cross-Complaint, use Judicial Council PLD-C-001.



                                                           TYPES OF MOTIONS
     Written motions are documents that ask the court to do something. You may have to file an Answer at the same time.
     At this point in the case, you can only make Motions from the following list:                \
     -------T.—Demurrer -(the facts stated in the complaint are wrong, or the deadline to file the lawsuit has passed);
            2. Motion to Strike (the complaint is unclear; does not follow the law, “doesn't matteT’, etc.);
            3. Motion to Transfer (the complaint is in the wrong court or there's a more appropriate court);
            4. Motion to Quash Service of Summons (you were not legally served):
            5. Motion to Stay (put the case on hold); or
            6. Motion to Dismiss (stops the case).
                              NOTE: Motions are very complicated and you may want to hire a lawyer to help you.



                                                    WHERE CAN I GET MORE HELP?
          •      Lawyer Referral Service: (925) 825-5700
          •      Bay Area Legal Aid: (800) 551-5554
          •      Contra Costa County Law Library         Martinez: (925) 646-2783                   Richmond: (510) 374-3019
          •      Ask the Law Librarian:   www.247ref.org/portal/access_law3.cfm

Civil - Info / Instructions
CV-655tMNFO Rev. 8/16/16
                                                                                              K
                Case
                <•
                     3:19-cv-07672-JCS
                           i.          Document 1-1 Filed 11/21/19 Page 39 of 50                                                                            c.




                                   SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                    IN AND FOR THE COUNTY OF CONTRA COSTA


                                         Plaintiffs) / Cross Plaintiffs)

                                   vs.
                                                                           ADR Case Management Stipulation and Order
                                                                               (Unlimited Jurisdiction Civil Cases)

                                                                                                  CASE NO:
                                   Defendanfs) / Cross Defendant(s)


       ►    ALL PARTIES STIPULATING TO ADR AND DELAYING THEIR CASE MANAGEMENT CONFERENCE 90 DAYS
            MUST SUBMIT THE ORDER FOR THE JUDGE’S SIGNATURE AND FILE THIS FORM AT LEAST 15 DAYS
            BEFORE THEIR CASE MANAGEMENT CONFERENCE. (NOT AVAILABLE IN COMPLEX LITIGATION CASES.)
       ►     PARTIES MUST ALSO SEND A COPY OF THIS FILED STIPULATION AND ORDER TO THE ADR OFFICE:
             EMAIL adrweb@contracosta.courts.ca.gov FAX: (925) 608-2109 -MAIL: P.O. BOX 911, MARTINEZ, CA 94553


   Counsel and all parties agree to delay their case management conference 90 days to attend ADR and complete pre-
   ADR discovery as follows:
   1. Selection and scheduling for Alternative Dispute Resolution fADR):
         a. The partiesjiave agreed to ADR as follows:
                   i. □ Mediation (□ Court-connected □ Private)
                  ii. □ Arbitration (□ Judicial Arbitration (non-binding) □ Private (non-binding) □ Private (binding))
                 iii. □ Neutral case evaluation
         b. The ADR neutral shall be selected by (date):_________ ________ (no more than 14 days after filing this form)
         c. ADR shall be completed by (date):__________________ (no more than 90 days after filing this form)
   2. The parties will complete the following discovery plan:
         a. □ Written discovery: (□ Additional page(s) attached)                                                     r
                   i. □ Interrogatories to:
                  ii. □ Request for Production of Documents to:
                iii. □ Request for Admissions to:
                iv. □ Independent Medical Evaluation of:
                  v. □ Other:
         b. □ Deposition of the following parties or witnesses: (□ Additional page(s) attached)

                  ii.
                 iii.
          c. □ No Pre-ADR discovery needed
   3. _The parties also agree: ______________

   4. Counsel and self-represented parties represent they are familiar with and will fully comply with all local court rules related to
      ADR as provided in Title Three; Chapter 5, will pay the fees associated with these services, and understand that if they do
      not, without good cause, comply with this stipulation and all relevant local court rules, they may be subject to sanctions.


   Counsel for Plaintiff (print)                        Fax                 Counsel for Defendant (print)                         Fax

   Signature                                                                Signature

   Counsel for Plaintiff (print)                       Fax                  Counsel for Defendant (print)                         Fax


   Signature                                                                Signature


   Pursuant to the Stipulation of the parties, and subject to the Case Management Order to be filed, IT IS SO ORDERED that
   the Case Management Conference set for                             is vacated and rescheduled for             at
   (8:30 a.m. /             ) Plaintiff / Plaintiff’s counsel must notify all parties of the new case management conference.

   Dated:
                                                                                                            Judge of the Superior Court                 \

Local Court Form (Mandatory)                                                                                               Local Court Rule 3.4(h)(1)
CV-6550 Rev. 10/14/16
                                                                                           <
                           Case 3:19-cv-07672-JCS Document
                                       V.
                                                      i.   1-1 Filed 11/21/19 i. Page 40 of 50
                                                              <■
                                                                                                          <.                                      <•




                                                                                                                                                                                     <
                                                                                                                                                                CM-110
     ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):                                                       FOR COURT USE ONLY




                  . TELEPHONE NO.:                                   FAX NO. (Optional):
         E-MAIL ADDRESS (Optional):
            ATTORNEY FOR (Name): ■

         SUPERIOR COURT OF CALIFORNIA, COUNTY OF
          STREET ADDRESS:
          MAILING ADDRESS:
         CITY AND ZIP CODE:
             BRANCH NAME:

            PLAINTIFF/PETITIONER:

     DEFENDANT/RESPONDENT:

                                        CASE MANAGEMENT STATEMENT                                                     CASE NUMBER:

    (Check one):               I       I UNLIMITED CASE                  HZ] LIMITED CASE
                                         (Amount demanded                    (Amount demanded is $25,000
                                         exceeds $25,000)                    or less)

    A CASE MANAGEMENT CONFERENCE is scheduled as follows:
    Date:                                                  Time:                               Dept.:              Div.:                      Room:
    Address of court (if different from the address above):.

                             J
     I          I Notice of Intent to Appear by Telephone, by (name):

                      INSTRUCTIONS: All applicable boxes must be checked, and the specified information must be provided.
i
    1.     Party or parties (answer one):
           a.     I    I    This statement is submitted by party (name):
           b.     I    I    This statement is submitted jointly by parties (names):


                                                                                                                                                                            /•
    2.     Complaint and cross-complaint (to be answered by plaintiffs and cross-complainants only)
           a. The complaint was filed on (date):                                    /
           b. I   I The cross-complaint, if any, was filed on (date):

    3.     Service (to be answered by plaintiffs and cross-complainants only)                              \
           a.     I        I All parties named in the complaint and cross-complaint have been served, have appeared, or have been dismissed.
           b.     I        I The following parties named in the complaint or cross-complaint
------------- -------- (1) — I-----1 - have not been served (specify names and explain why not): ~                                              ““

                             (2)   I        I   have been served but have not appeared and have not been dismissed(specify names):

                             (3)   I        I   have had a default entered against them (specify names):

           c.     I    I    The following additional parties may be added (specify names, nature of involvement in case, and date by which                                       \
                            they may be served):



4.         Description of case                         ■,
           a. Type of case in I                   I   complaint      I      I   cross-complaint         (Describe, including causes of action):



                                                                                                               /
                                                                                                                                                                  Page 1 of 5
Form Adopted for Mandatory Use
  Judicial Council of California
                                                                   CASE MANAGEMENT STATEMENT                                                              Cal. Rules of Court,
                                                                                                                                                           rules 3.720-3.730
   CM-110 [Rev. July 1. 2011]                                                                                                                             www.courts.ca.gov
                            Case £3:19-cv-07672-JCS Document 1-1 Filed 11/21/19 Page 41 of 50




                                                                                                                                                            CM-110
                                                                                                                        CASE NUMBER:
                   PLAINTIFF/PETITIONER:
           DEFENDANT/RESPONDENT:                                         i


         4. b.       Provide a brief statement of the case, including any damages. (If personal injury damages are sought, specify the injury and
                     damages claimed, including medical expenses to date [indicate source and amount], estimated future medical expenses, lost
                     earnings to date, and estimated future lost earnings. If equitable relief is sought, describe the nature of the relief.)




              I       I    (If more space is needed, check this box and attach a page designated as Attachment 4b.)
         5.       Jury or nonjury trial             ___                      ____
                  The party or parties request      l   I a jury trial       I   I a nonjury trial.   '   (If more than one party, provide the name of each party
                  requesting a jury trial):

                                                                                 i
         6.   Trial date                                   7
              a. I    I The trial has been set for (date):
              b. I    I No trial date has been set. This case will be ready for trial within 12 months of the date of the filing of the complaint (if
                        not, explain):

              c.      Dates on which parties or attorneys will not be available for trial (specify dates and explain reasons for unavailability):


         7. Estimated length of trial
            The party or parties estimate that the trial will take (check one):
              a.      I     l days (specify number):
              b.      I     I hours (short causes) (specify):


         8. Trial representation (to be answered for each party)
    A         The party or parties will be represented at trial I - I by the attorney or party listed in the caption                   I   I by the following:
              a. Attorney:
              b. Firm:
              c. Address:
              d. Telephone number:                                                       f. Fax number:
              e.E-mail address:                                                          g. Party represented:
            I    I Additional representation is described in Attachment 8.
!
        9. Preference
           I   I This case is entitled to preference (specify code section):
        10. Alternative dispute resolution (ADR)
        - -a —ADR information package. Please note that different ADR processes are available in different courts and communities; read--------
               the ADR information package provided by the court under rule 3.221 for information about the processes available through the
               court and community programs in this case.                                  ''(
             (1) For parties represented by counsel: Counsel dD has I             I has not provided the ADR information package identified     V
                 in rule 3.221 to the client and reviewed ADR options with the client.

                   (2) For self-represented parties: Party               has I        . I has not reviewed the ADR information package identified in rule 3.221.
              b. Referral to judicial arbitration or civil action mediation (if available).
                (1) |  | This matter is subject to mandatory judicial arbitration under Code of Civil Procedure section 1141.11 or to civil action
                           mediation under Code of Civil Procedure section 1775.3 because the amount in controversy does not exceed the
                           statutory limit.
                                                                                  \
                   (2) I      I ' Plaintiff elects to refer this case to judicial arbitration and agrees to limit recovery to the amount specified in Code of
                                  Civil Procedure section 1141.11. —
                                            -V.


                   (3) |      |   This case is exempt from judicial arbitration under rule 3.811 of the California Rules of Courtor from civil action
                                   mediation under Code of Civil Procedure section 1775 et seq. (specify exemption):                        "


                                                                                                                                                             Page 2 of 5
        CM-110 [Rev. July 1, 2011)
                                                             CASE MANAGEMENT STATEMENT
. -io
                             Case 3:19-cv-07672-JCS Document 1-1 Filed 11/21/19
                                                                           i    Page 42 of 50
                                                                                                                                                                  \




                                                                                                                                                    CM-110
                                                                                                               CASE NUMBER:
              PLAINTIFF/PETITIONER:
         DEFENDANT/RESPONDENT:


         10. c. Indicate the ADR process or processes that the party or parties are willing to participate in, have agreed to participate in, or
                have already participated in (check all that apply and provide the specified information):


                                     The party or parties completing ■If the party or parties completing this form in the case have agreed to
                                     this form are willing to          participate in or have already completed an ADR process or processes,
                                     participate in the following ADR  indicate the status of the processes (attach a copy of the parties'ADR
                                     processes (check all that apply): stipulation):


                                                                          I   I       Mediation session not yet scheduled


            (1) Mediation                         □         i \
                                                                          I   I       Mediation session scheduled for (date):
                                                                                                                                               'i
                                                                         I        I   Agreed to complete mediation by (date):

                                                                         I        I    Mediation completed on (date):


                                                                         I    I       Settlement conference not yet scheduled

           (2) Settlement
               conference
                                                  □                      I    I       Settlement conference scheduled for (date):

                                                                         I        I   Agreed to complete settlement conference by (date):

                                                                         I        I   Settlement conference completed on (date):


                                                                         I        I    Neutral evaluation not yet scheduled


           (3) Neutral evaluation                 □ *                    I    I       Neutral evaluation scheduled for (date):     .

                                                                         I    I       Agreed to complete neutral evaluation by (date):

                                                                         I        I    Neutral evaluation completed on (date):


                                                                         I    I       Judicial arbitration not yet scheduled

          (4) Nonbinding judicial
              arbitration
                                                  □                      I    I       Judicial arbitration scheduled for (date):

                                                                         I        I   Agreed to complete judicial arbitration by (date):

                                                                         I        I   Judicial arbitration completed on (date):


                                                                         I    I       Private arbitration not yet scheduled            i


          (5) Binding private
              arbitration
                                                  □                      I    I       Private arbitration scheduled for (date):

                                                                         I        I   Agreed to complete private arbitration by (date):
                                                            )            I        I   Private arbitration completed on (date):


                                                                         I        I   ADR session not yet scheduled


           (6) Other (specify):                  □                       I
                                                                         _
                                                                                  I   ADR session scheduled for (date):
                                                                                            "N
                                                                                                        ~v
                                                                                                                                       r

                                                                         I        I   Agreed to complete ADR session by (date):
                                                                                                                                           i
                                                                         I        I   ADR completed on (date):


        CM-110 [Rev. July 1, 20111                                                                                                                  Page 3 of 5
                                                    CASE MANAGEMENT STATEMENT
                                                                                                 '1
    t*
                                Case 3:19-cv-07672-JCS c. Document 1-1 Filed 11/21/19
                                                                               L      Page 43 of 50
                                                        <■
                                                                                                       X                          <•                                 •c
                                   /




                                                                                                                                                       CM-110             j

                                                                                                                   CASE NUMBER:
                       PLAINTIFF/PETITIONER:

             DEFENDANT/RESPONDENT:

         11. Insurance
             a. I    I Insurance carrier, if any, for party filing this statement (name):
             b. Reservation of rights: I        I Yes I          I No
             c. I    I Coverage issues will significantly affect resolution of this case (explain):




         12. Jurisdiction
             Indicate any matters that may affect the court's jurisdiction or processing of this case and describe the status.
                   I         I Bankruptcy I       I Other (specify):
              Status:

         13. Related cases, consolidation, and coordination
             a |     | There are companion, underlying, or related cases.
                                 (1)   Name of case:                                                   \
                                 (2)   Name of court:
                                 (3)   Case number:
                                 (4)   Status:
                         I     I Additional cases are described in Attachment 13a.
                  b.    I      IA motion to       I     I consolidate   I    I coordinate      will be filed by (name party):

         14. Bifurcation (
            I    I The party or parties intend to file a motion for an order bifurcating, severing, or coordinating the following issues or causes of
                   action (specify moving party, type of motion, and reasons):



         15. Other motions
              I         I The party or parties expect to file the following motions before trial (specify moving party, type of motion, and issues):



          16. Discovery
              a. I   I The party or parties have completed all discovery.
              b. I   I The following discovery will be completed by the date specified (describe all anticipated discovery):
!                N     Party                                    Description                                                  Date

         A




                   c |         | The following discovery issues, including issues regarding the discovery of electronically stored information, are
                                 anticipated (specify):
                                                                                                                         \




                                                                                                                                                       Page 4 of 5
         CM-110 [Rev. Jufy 1.2011)                               CASE MANAGEMENT STATEMENT
                                Case 3:19-cv-07672-JCS
                                           <•
                                                     i Document 1-1 Filed 11/21/19 Page 44 of 50                                                       i.
                                                                                                                                                                                     <•
                                                                                                                          {




                                                                                                                )


                                                                                                                                                                 CM-110
                                                                                                                        CASE NUMBER:                        z'                            t
                     PLAINTIFF/PETITIONER:
    t
                                                                                                                                                             /
           DEFENDANT/RESPONDENT:


        ^17. Economic litigation                                                 . -
             a. I I This is a limited civil case (i.e., the amount demanded is $25,000 or less) and the economic litigation procedures in Code
                    of Civil Procedure sections 90-98 will apply to this case.
                     b. I      I This is a limited civil case and a motion to withdraw the case from the economic litigation procedures or for additional
                                 discovery will be filed (if checked, explain specifically why economic litigation procedures relating to discovery or trial
                                 should not apply to this case):


                                                              i




          18. Other issues                                                                          '                         <■
             I
                 I          I The party or parties request that the following additional matters be considered or determined at the case management
                              conference (specify):




          19. Meet and confer
              a. I  I The party or parties have met and conferred with all parties on all subjects required by rule 3.724 of the California Rules
                      of Court (if not, explain):
                                                                              s


                 b. After meeting and conferring as required by rule 3.724 of the California Rules of Court, the parties agree on the following
                   , (specify):




                                  /

          20. Total number of pages attached (if any):
                                      r
          I am completely familiar with this case and will be fully prepared to discuss the status of discovery and alternative dispute resolution,
          as well as other issues raised by this statement, and will possess the authority to enter into stipulations on these issues at the time of
          the case management conference, including the written authority of the party where required.                                                                         • (

          Date:
T



                                                                                               ►
                                              (TYPE OR PRINT NAME)                                                  (SIGNATURE OF PARTY OR ATTORNEY)

                                                        ;

                                          .   (TYPE OR PRINT NAME)
                                                                                                ►                   (SIGNATURE OF PARTY OR ATTORNEY)

                                                                                               I        | Additional signatures are attached.




                                                                                                                                           \
         CM-110 (Rev. July 1. 2011)                                                                                                                              Page 5 of 5
                                                                     CASE MANAGEMENT STATEMENT

                                                                                                                                                                                V
                       Case 3:19-cv-07672-JCS Document 1-1 Filed 11/21/19 Page 45 of 50




                                   CONTRA COSTA COUNTY SUPERIOR COURT
                              ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION


            All judges in the Civil Trial Delay Reduction Program agree that parties should consider using
            Alternative Dispute Resolution (ADR) to settle their cases. To tell the court you will use ADR:
                  •     Choose ADR on the Case Management Form (CM-110);
                  •     File a Stipulation and Order to Attend ADR and Continue First Case Management
                        Conference 90-Days (local court form); or
                  •     Agree to ADR at your first court appearance.
            Questions? Email adrwebtcbcontracosta.courts.ca.aov or call (925) 608-2075


         MEDIATION
         Mediation is often faster and less expensive than going to trial. Mediators help people who have a
         dispute talk about ways they can settle their case. Parties email, fax or visit the ADR Programs
         office to get a list of mediators. After parties have agreed on a mediator, they, must write a summary
         (5 pages or less) explaining the facts, legal arguments, and legal authority for their position. They
         must send this summary to the other parties and the mediator at least 5 court days before mediation
         starts.

         ALL parties and attorneys must go to mediation. Mediation can be held whenever and wherever the
         parties and the mediator want, as long as they finish before the court deadline. In some kinds of
         court cases, parties have the chance to mediate in the courthouse on their trial day.

         Most mediators begin by talking with the parties together, helping them focus on the important
         issues. The mediator may also meet with each party alone. Mediators often ask parties for their
         ideas about how to settle the case. Some mediators tell the parties how much money they think a
         case is worth, or tell them what they think might happen if the case went to trial. Other mediators
         help the parties decide these things for themselves. No matter what approach a mediator takes,
         decisions about settling a case can only be made when all the parties agree.

------ If the parties go through the court'ADR programrmediators dO'norcharge fees'fdr'th¥first'Kalf hour
     ^ spent scheduling or preparing for mediation. They also do not charge fees for the first two hours of
         mediation. If parties need more time, they must pay the mediators regular fees. Some mediators ask
         for a deposit before mediation starts. Mediators who do this must give back whatever is left after
         counting the time he or she spent preparing for or doing the mediation. A party whose court fees
         have been waived (cancelled) may ask if their mediation fees or deposit can be waived.

         If parties agree about how they will settle their case, they can choose to keep it private, write it up as
         a contract, or ask the judge to make it a court order. What parties say and agree to in mediation is
         confidential (private).

        PRIVATE MEDIATION
        Private mediation works in the same way as judicial mediation, but the parties do not go through the
        ADR Programs office. Parties choose a mediator on their own, and pay the mediator’s normal fees.


Civil - Information
CV-655C-INFO Rev. 10/14/16
                       Case 3:19-cv-07672-JCS Document 1-1 Filed 11/21/19 Page 46 of 50




         JUDICIAL ARBITRATION (non-binding)
         In judicial arbitration, an independent attorney (arbitrator) looks at the evidence, listens to the parties
         and their witnesses, and decides how the case will be settled. Judicial arbitration is less formal than
         court. Parties email, fax or visit the ADR Programs office to get a list of arbitrators. If they cannot
         agree on an arbitrator, the court will assign one. The judge can send cases to arbitration if there is
         less than $50,000 in dispute. The person who started the court case can make sure the case goes
         to arbitration if they agree to limit the amount they are asking for to $50,000. Parties can also agree
         they want to use judicial arbitration. The arbitrator must send their decision (award) to the court
         within 10 days of the last hearing. The award becomes a court judgment unless a party asks the
         court to review the case within 60 days. Parties must use the ADR-102 form to ask for a new court
         hearing (called a trial de novo.) Judicial arbitrators charge $150 per case or per day.

         PRIVATE ARBITRATION (non-bindina and binding)
         Private, non-binding arbitration is the same as judicial arbitration, except that the parties do not go
         through the ADR Programs office to choose an arbitrator, and the arbitrator’s award will not become
         a judgment of the court unless all parties agree. Parties must pay the arbitrator’s normal fees.

         Binding arbitration is different from judicial or private non-binding arbitration because the arbitrator's
         decision is final. Parties give up their right to have a judge review their case later (except for reasons
         listed in California Code of Civil Procedure, Section 1286.2.) Binding arbitration rules are listed in
         California Code of Civil Procedure, Sections 1280-1288.8. Parties may also agree any time before
         the judge has made a decision that ends the case to switch to binding arbitration. Parties choose the
         arbitrator on their own, and must pay the arbitrator's normal (not $150) fees.

         SETTLEMENT MENTOR CONFERENCE
         Settlement mentors are independent, experienced trial attorneys that a judge has assigned to help
         parties look for ways to settle their case. The conference is free and is held in the courthouse. It is
         often held on the morning of trial, but it can be scheduled anytime. These conferences usually last
         two or three hours. Parties do not present evidence and do not call witnesses. Parties can ask the
         settlement mentor to keep some information confidential (private) from the other party, but not from
         the'judge. The settlement mentor can share any information with the judge, or involve the judge in
         settlement discussions. All principals, clients, and claims representatives must attend the settlement
         mentor conference.

         NEUTRAL CASE EVALUATION
         In neutral case evaluation, an independent attorney (evaluator) reviews documents and listens to
         each party’s side of the case. The evaluator then tells the parties what they think could happen if the
         case went to trial. Many people use the evaluator’s opinion to reach an agreement on their own, or
         use this information later in mediation or arbitration to settle their case.

         Parties email, fax or visit the ADR Programs office to get a list of evaluators. After parties have
         agreed on an evaluator, they must write a summary (5 pages or less) explaining the facts, legal
         arguments, and legal authority for their position. They must send this summary to the other parties
         and the evaluator at least 5 court days before evaluation starts. ALL parties and their attorneys must
         go to neutral case evaluation. The evaluation can be held whenever and wherever the parties and
         the evaluator want, as long as they finish before the court deadline. If the parties go through the
         court’s ADR program, evaluators do not'charge any fees for the first half hour spent scheduling or
         preparing for the evaluation conference. They also do not charge fees for the first two hours of the
         evaluation. If parties need more time, they must pay that evaluators regular fees. Some evaluators
         ask for a deposit before evaluation starts. Evaluators who do this must give back whatever is left
         after counting the time he or she spent preparing for or doing the evaluation. A party whose court
         fees have been waived (cancelled) may ask if their evaluation fees or deposit can be waived.



Civil - Information
CV-655c-INFO Rev. 10/14/16
                               Case 3:19-cv-07672-JCS Document 1-1 Filed 11/21/19 Page 47 of 50




                  TEMPORARY JUDGE
                  Some parties want a trial, but want to choose who will decide the case and when the trial will take
                  place. Parties can agree on an attorney that they want the court to appoint as a temporary judge for
                  their case. (See Article 6, Section 21 of the State Constitution and Rule 2.830 of the California Rules
                  of Court.) Temporary judges have nearly the same authority as a superior court judge to conduct a
                  trial and make decisions. As long as the parties meet the court deadline, they can schedule the trial
                  at their own and the temporary judge’s convenience.

                  Each of the temporary judges on the.court’s panel has agreed to serve at no charge for up to 5 court
                  days. If the parties need more time, they must pay that person’s regular fees. All parties and their
                  lawyers must attend the trial, and provide a copy of all briefs or other court documents to the
                  temporary judge at least two weeks before the trial. These trials are similar to other civil trials, but
                  are usually held outside the court. The temporary judge's decision can be appealed to the superior
                  court. There is no option for a jury trial. The parties must provide their own court reporter.

                  SPECIAL MASTER
                  A special master is a private lawyer, retired judge, or other expert appointed by the court to help
                  make day-to-day decisions in a court case. The special master’s role can vary, but often includes
                  making decisions that help the discovery (information exchange) process go more smoothly. He or
                  she can make decisions about the facts in the case. Special masters can be especially helpful in
                  complex cases. The trial judge defines what the special master can and cannot do in a court order.

                 Special masters often issue both interim recommendations and a final report to the parties and the
                 court. If a party objects to what the.,special master decides or reports to the court, that party can ask
                 the judge to review the matter. In general, the parties choose (by stipulation) whom they want the
                 court to appoint as the special master, but there are times (see California Code of Civil Procedure
                 Section 639), when the court may appoint a special master or referee without the parties’
                 agreement. The parties are responsible to pay the special master’s regular fees.

                 COMMUNITY MEDIATION SERVICES
                 Mediation Services are available through non-profit community organizations. These low-cost
A
                 services are provided by trained volunteer mediators. For more information about these programs
                 contact the.ADR Program at adrweb@contracosta.courts.ca.gov




                                                                                      /




        Civil - Information    )
    •   CV-655c-INFO Rev. 10/14/16
                       Case 3:19-cv-07672-JCS Document 1-1 Filed 11/21/19 Page 48 of 50
                                                                                                                        !

                                                                                                                                                   PQS-015
 ATTORNEY OR PARTY WITHOUT ATTORNEY:                      STATE BAR NO: 250630                                              FOR COURT USE ONLY
 name:   Benjamin Gould
 firm name: Keller Rohrback LLP
 street address: 300 Lakeside Drive, Suite 1000
 city: Oakland                                   STATE: CA    ZIP CODE: 94612
 TELEPHONE NO.: (510) 463-3900                  FAX NO.: (510)463-3901
 e-mail address: dgould@kellerrohrback.com
 attorney for (Name): Plaintiff David Cottrell
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF Contra Costa
  STREET ADDRESS:                                                       725 Court Street
  MAILING ADDRESS:
 CITY AND ZIP CODE:                                                              Martinez, CA 94553
      BRANCH NAME:

       Plaintiff/Petitioner:                                                            David Cottrell
  Defendant/Respondent:                                AT&T Inc., Pacific Bell Co., and DirecTV, LLC                              \
                                                                                                         CASE NUMBER:
                 NOTICE AND ACKNOWLEDGMENT OF RECEIPT—CIVIL                                              MSC19-02167

 TO (insert name of party being served): AT&T Inc.

                                                                  NOTICE
     The summons and other documents identified below are being served pursuant to section 415.30 of the California Code of Civil
     Procedure. Your failure to complete this form and return it within 20 days from the date of mailing shown below may subject you
     (or the party on whose behalf you are being served) to liability for the payment of any expenses incurred in serving a summons
     on you in any other manner permitted by law.
     If you are being served on behalf of a corporation, an unincorporated association (including a partnership), or other entity, this
     form must be signed by you in the name of such entity or.by a person authorized to receive service of process on behalf of such
     entity. In all other cases, this form must be signed by you personally or by a person authorized by you to acknowledge receipt of
     summons. If you return this form to the sender, service of a summons is deemed complete on the day you sign the
     acknowledgment of receipt below.

 Date of mailing: October 17, 2019


                                      Benjamin Gould
                                  (TYPE OR PRINT NAME)
                                                                                     ►         (SIGNATURE OF SENDER—MUST NOT BE A PARTY IN THIS CASE)
                                                                                                                                                                      r



                                                          ACKNOWLEDGMENT OF RECEIPT
 This acknowledges receipt of (to be completed by sender before mailing):
 1. | x | A copy of the summons and of the complaint.
 2. | x | Other (specify):
   _      Declaration of David Cottrell_____________________________
      " Unlimited Jurisdiction Packet Notice to Defendant
          Notice of Assignment to Department Thirty-Nine for Case Management Determination

                                  /
^(To be completed by recipient):
                                                                                                    \                                                                     \
 Date this form is signed:________


                (TYPE OR PRINT YOUR NAME AND NAME OF ENTITY. IF ANY.
                                                                                     ►      (SIGNATURE OF PERSON ACKNOWLEDGING RECEIPT, WITH TITLE IF
                       ON WHOSE BEHALF THIS FORM IS SIGNED)                              ACKNOWLEDGMENT IS MADE ON BEHALF OF ANOTHER PERSON OR ENTITY)




                                                                                                                                                       Page 1 of 1

                                                                                                                                           Code of Civil Procedure,
 Form Adopted for Mandatory Use
 Judicial Council of California
                                           NOTICE AND ACKNOWLEDGMENT OF RECEIPT — CIVIL                                                         §§415.30, 417.10
 POS-015 (Rev. January 1,2005]                                                                                                               www.courtinfo.ca.gov




                                                                                       \
Case 3:19-cv-07672-JCS Document 1-1 Filed 11/21/19 Page 49 of 50
______________________         _____________________________________
                                          __




                    Case 3:19-cv-07672-JCS Document 1-1 Filed 11/21/19 Page 50 of 50

                                                                                                                                                POS-015
ATTORNEY OR PARTY WTHOUT ATTORNEY:                       STATE BAR NO    250630                                         FOR COURT USE ONLV
NAME. Benjamin    Gould
RPM NAVE   Keller Rohrback LLP
STREETADORESS 300 Lakeside Drive, Suite 1000
cIr: Oakland                                   STATE CA      ZIPCODE 94612

TELEPI-ONE NO: (510) 463-3900                 FAX .90 (510) 4633901  .




E-MAL. ADDRESS bgould©kellerrohrback.com

ATTORNEY FOR (Name)  Plaintiff David Cottrell
SUPERIOR COURT OF CALIFORNIA, COUNTY OF Contra Costa
 STREET ADDRESS                                                      725 Court Street
MAILING ADDRESS:
CITYANDZIPCODE:                                                                   Martinez,   CA 94553
     BRANCH NAME:


       Plaintiff/Petitioner:                                                            David Cottrell
Defendant/Respondent:                                AT&T Inc.    Pacific Bell Co., and DirecTV, LLC
                                                                                                          CASE NUMBER
             NOTICE AND ACKNOWLEDGMENT OF RECEIPT—CIVIL                                                   MSC19-02167


TO (insert name of party being served): DirecTV. LLC

                                                                           NOTICE
     The summons and other documents identified below are being served pursuant to section 415.30 of the California Code of Civil
     Procedure. Your failure to complete this form and return it within 20 days from the date of mailing shown below may subject you
     (or the party on whose behalf you are being served) to liability for the payment of any expenses incurred in serving a summons
     on you in any other manner permitted by law.
     It you are being served on behalf of a corporation, an unincorporated association (including a partnership), or other entity, this
     form must be signed by you in the name of such entity or by a person authorized to receive service of process on behalf of such
     entity. In all other cases. this form must be signed by you personally or by a person authorized by you to acknowledge receipt of
     summons. If you return this form to the sender, service of a summons is deemed complete on the day you sign the
     acknowledgment of receipt below.


Date of mailing:    October 17, 2019


                                 Benjamin Gould
                                (TYPE OR PRINT I’{AME)                                           (SIGNATURE OF SENDER—MUST NOT SEA PARTY IN THIS CASE)



                                                         ACKNOWLEDGMENT OF RECEIPT

This acknowledges receipt of (to be completed by sender before mailing):

1.     x   A copy of the summons and of the complaint.
2.         Other (specify):
           Declaration of David Cottrell
           Unlimited Jurisdiction Packet Notice to Defendant
           Notice of Assignment to Department Thirty-Nine for Case Management Determination



(To be completed by recipient):

Date this form is signed:


              (TYPE OR PRINT YOUR NAME AND NAME OF ENTITY. (F ANY,                          (SIGNATURE OF PERSON ACKNOWI.EDGING RECEIPT, WITH TITLE IF
                     ON WI-lOSE BEHALF THIS FORM IS SIGNED)                              ACKNOWLEDGMENT IS MADE ON BEHALF OF ANOTHER PERSON OR ENTITY)




                                                                                                                                                        Page 1 of I

                                                                                                                                          code ofOWProCedtn
FmAdoIecfocManda’.ry Lse                 NOTICE AND ACKNOWLEDGMENT OF RECEIPT                               —   CIVIL
JLtIcIarolCaJtomIa                                                                                                                                  .    .




                                                                                                                                             ‘4wwccuI(mto.ca.qov
005.015 Rev Jfl&’yl 2005
